UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

JASMINE GRACE-LOUISE EDWARDS,

                                     Plaintiff,
                                                                    5:18-cv-1286
v.                                                                  (GLS/TWD)

ROBERT SIMPSON, DANIELLE SZABO,

                              Defendants.
_____________________________________________

APPEARANCES:

JASMINE GRACE-LOUISE EDWARDS
Plaintiff, pro se
505 State Street
Syracuse, New York 13202


THÉRÈSE WILEY DANCKS, United States Magistrate Judge


                       ORDER AND REPORT-RECOMMENDATION

       The Clerk has sent to the Court for initial review a complaint, together with an

application to proceed in forma pauperis (“IFP Application”), filed by pro se Plaintiff Jasmine

Grace-Louise Edwards against Defendants Robert Simpson and Danielle Szabo, alleged to be the

President and Director of Programing, respectively, of 115 West Fayette Street, Syracuse, New

York. 1 (Dkt. Nos, 1, 2.)



1
  According to a publically available website, http://www.centerstateceo.com/about-us/staff-
directory (last visited Nov. 26, 2018), Robert Simpson is the President & Chief Executive
Officer of CenterState Corporation for Economic Opportunity, also known as CenterState CEO,
located at 115 West Fayette Street, Syracuse, New York. Danielle Szabo is listed as the Director
of Programming, Work Train. Id. CenterState CEO is registered as a domestic not-for-profit
corporation. See https://www.dos.ny.gov/corps/bus_entity_search.html (last visited Nov. 26,
2018).
I.      IFP APPLICATION

        A court may grant in forma pauperis status if a party “is unable to pay” the standard fee

for commencing an action. 28 U.S.C. § 1915(a)(1) (2006). After reviewing Plaintiff’s IFP

Application (Dkt. No. 2), the Court finds that Plaintiff meets this standard. Therefore, Plaintiff’s

IFP Application (Dkt. No. 2) is granted.

II.     INITIAL SCREENING

        Even when a plaintiff meets the financial criteria for in forma pauperis, 28 U.S.C. §

1915(e) directs that when a plaintiff proceeds in forma pauperis, “the court shall dismiss the case

at any time if the court determines that . . . the action . . . (i) is frivolous or malicious; (ii) fails to

state a claim on which relief may be granted; or (iii) seeks monetary relief against a defendant

who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B)(i)-(iii).

        In determining whether an action is frivolous, the court must look to see whether the

complaint lacks an arguable basis either in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325

(1989). “An action is frivolous when either: (1) the factual contentions are clearly baseless such

as when the claims are the product of delusion or fantasy; or (2) the claim is based on an

indisputably meritless legal theory.” Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437

(2d Cir. 1998) (citations and internal quotation marks omitted). Although extreme caution

should be exercised in ordering sua sponte dismissal of a pro se complaint before the adverse

party has been served and the parties have had an opportunity to respond, Anderson v. Coughlin,

700 F.2d 37, 41 (2d Cir. 1983), the court still has a responsibility to determine that a claim is not

frivolous before permitting a plaintiff to proceed. See, e.g., Thomas v. Scully, 943 F.2d 259, 260

(2d Cir. 1991) (per curiam) (holding that a district court has the power to dismiss a complaint sua

sponte if the complaint is frivolous).




                                                     2
       To survive dismissal for failure to state a claim, a complaint must plead enough facts to

state a claim that is “plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While Rule 8(a) of the Federal Rules of Civil

Procedure, which sets forth the general rules of pleading, “does not require detailed factual

allegations, . . . it demands more than an unadorned, the-defendant-harmed-me accusation.” Id.

In determining whether a complaint states a claim upon which relief may be granted, “the court

must accept the material facts alleged in the complaint as true and construe all reasonable

inferences in the plaintiff’s favor.” Hernandez v. Coughlin, 18 F.3d 133, 136 (2d Cir.), cert.

denied, 513 U.S. 836 (1994) (citation omitted). “[T]he tenet that a court must accept as true all

of the allegations contained in a complaint is inapplicable to legal conclusions.” Iqbal, 556 U.S.

at 678. “Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. Similarly, allegations that “are so vague as to fail to give the

defendants adequate notice of the claims against them” are subject to dismissal. Sheehy v.

Brown, 335 F. App’x 102, 104 (2d Cir. 2009).

       Where a plaintiff proceeds pro se, the pleadings must be read liberally and construed to

raise the strongest arguments they suggest. Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185,

191 (2d Cir. 2008) (citation omitted). A pro se complaint should not be dismissed “without

giving leave to amend at least once when a liberal reading of the complaint gives any indication

that a valid claim might be stated.” Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir.

1999) (citation and internal quotation marks omitted). An opportunity to amend is not required




                                                  3
where “the problem with [the plaintiff’s] causes of action is substantive” such that “better

pleading will not cure it.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

III.     COMPLAINT

         The claims raised by Plaintiff in this action are difficult to discern. Plaintiff claims

Danielle Szabo “neglected to inform to fellow employee the level of relatableness of being

authority of her employers establishment.” 2 (Dkt. No. 1 at 1. 3) On December 6, 2016, Danielle

Szabo “witnessed a department employee assert to Plaintiff that she would be released from

Danielle Szabo’s Department Organization’s training on false claims.” Id. at 1-2. During a

December 6, 2016, meeting Danielle Szabo told Plaintiff “the claims of the employee about it

being his program was false and states that she was the actual employee of the organization

offering the training.” Id. at 2. Danielle Szabo was a witness when Plaintiff “spoke with the

director of student services of her fellow employee when it was discussed and advised that

Plaintiff continue with training and receive a completion certification and to have the right to

meet with potential employers for an interview.” Id. Plaintiff further states Danielle Szabo “is

unaware that after following the directions of the director of student services [she] was still

harassed by Defendant Danielle Szabo’s co-worker.” Id. at 2-3.

         Plaintiff thus “decided to inform CenterState CEO employees of the mishaps being

pertaining to the expertise of the organizations development ownership.” Id. at 3. According to

Plaintiff she “was seeking for Defendant Danielle Szabo and employment members to take




2
    All text quoted from Plaintiff’s complaint is unaltered unless otherwise indicated.
3
 Page references to documents identified by docket number are to the numbers assigned by the
CM/ECF docketing system maintained by the Clerk’s Office.


                                                    4
reasonable responsibility and ownership to help determine what [she] should do as a client who

was following a profession for labor.” Id.

        In March 2017, Danielle Szabo contacted an organization Plaintiff was “involved in

stating that she and Defendant Robert Simpson wanted to inform them of [her] behavior,

claiming that Plaintiff was sending in emails and letters harassing employers about a training

[she] was not a selected candidate for.” Id. at 3. Danielle Szabo “also mentioned that

[Plaintiff’s] behavior was harassing and erratic, and that it was recommended by Defendant

Robert Simpson to contact JobsPlus and inform them of [her] behavior about showing up for

paid training when she was not selected.” Id. at 3-4. Plaintiff “reviewed her completion

certificate and further noticed errors on her achievement process certificate.” Id. at 4. Copies of

the certificate are attached as exhibits to the complaint. Id. at 6, 8-9. She also attaches “case

notes” from JobPlus, which references a telephone call received from Danielle Szabo on March

7, 2017. Id. at 6, 8-11. 4

        Plaintiff alleges “Defendant Robert Simpson unreasonable efforts to invaid [Plaintiff’s]

privacy violated [her] to equality.” Id. Plaintiff contends “Defendants Robert Simpson and

Danielle Szabo method of group libel violated federal laws.” Id. Plaintiff claims Danielle

Szabo’s “unreasonable efforts to slander Plaintiff Jasmine Edwards equal right to education is

made by false statements.” Id. She alleges Danielle Szabo violated her “moral rights.” Id. She

argues Defendants “without justification prevented Plaintiff Jasmine Edwards with the

continuance of the program, depriving Plaintiff of liberty and freedom and ownership.” Id.




4
  The Court takes judicial notice that Plaintiff also attached the “case notes” as an exhibit to a
complaint filed October 11, 2018, in the Northern District of New York entitled Jasmine Grace-
Louise Edwards v. Conte, et. al., Dkt. No. 5:18-cv-01216 (LEK/ATB), which was dismissed on
initial review pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).


                                                  5
       Plaintiff states “the bill of rights guarantees right of Plaintiff Jasmine Edwards speech

content to CenterState CEO members.” Id. Plaintiff “asserts to the court that group libel is

prohibited, as well as defamation, false statement, invasion of privacy, deprivation by law, as

disclosed by United States code of laws and federal regulation codes.” Id. Plaintiff states “the

relationship between [Plaintiff and Defendants] can be expressed by Plaintiff Jasmine Edwards

due law, article 1 of the constitution and governed by amendments 5 and 14 as well as 10 and the

1st and 9th and statutes of the code of federal regulations and the United States code of laws.”

Id. Plaintiff requests a jury trial and seeks significant monetary damages, “a warrant of payment

without withholding fund,” “to be paid in verifiable records,” and “a court order for CenterState

CEO networth and assets.” Id. at 6-7.

IV.    ANALYSIS

       Plaintiff brings this action for “controversy of civil rights, rule on legal matters.” (Dkt.

No. 1 at 1.) However, it is not clear what federal right Plaintiff claims Defendants violated. A

review of her civil cover sheet states this case is based on Federal Question Jurisdiction under 28

U.S.C. § 1331. (Dkt. No. 1-1.) She also claims this is a “Contract” action. Id. Plaintiff indicates

in a section entitled “Cause of Action,” that she is alleging “employee conduct/contract dispute.”

Id. Under “Brief description of cause,” Plaintiff states “civil rights.” Id.

       A.      42 U.S.C. § 1983

       To the extent that Plaintiff is attempting to assert a claim under § 1983, the complaint

fails to state a claim. Section 1983 allows a plaintiff to sue a “person” who “under color of state

law” deprived the plaintiff of some federally-protected right. It is the duty of the plaintiff to

allege state action on the part of the defendants named in the complaint, and a court may dismiss

an action under 28 U.S.C. § 1915(e) where a plaintiff fails to plead such a nexus. Profitt v.




                                                  6
Freedman, No. 3:17-CV-0715 (LEK/DEP), 2017 WL 3835867, at *3 (N.D.N.Y. Aug. 8, 2017);

see also Humphrey v. Rescue Mission, No. 05-CV-0986 (FJS), 2005 WL 2437031, at *1

(N.D.N.Y. Sept. 30, 2005) (collecting cases); Carollo-Gardner v. Diners Club, 628 F. Supp.

1253, 1256–57 (E.D.N.Y. 1986) (dismissing as frivolous pro se complaint where plaintiff failed

to allege state action on part of defendants).

        Here, as is readily apparent, the only named Defendants are two private individuals. It is

well settled, however, “the under-color-of-state-law element of § 1983 excludes from its reach

merely private conduct, no matter how discriminatory or wrongful.” Am. Mfrs. Mut. Ins. Co. v.

Sullivan, 526 U.S. 40, 50 (1999) (internal quotation marks and citation omitted). Further, while

private actors can be liable under § 1983 pursuant to the “joint action” doctrine, under which “a

private actor can be found to act under color of state law for § 1983 purposes if the private party

is a willful participant in a joint action with the State or its agents,” Ciambriello v. Cty. of

Nassau, 292 F.3d 307, 324-325 (2d Cir. 2002), Plaintiff has not alleged any joint action between

the State and Defendants.

        Because § 1983 liability does not extend to private actors, the Court recommends

dismissing Plaintiff’s § 1983 claims pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). See e.g., Yuan v.

Tops Mkt., LLC, No. 5:10-CV-1251 (NAM/ATB), 2016 WL 164314, at *1 (N.D.N.Y. Jan. 12,

2016) (dismissing § 1983 claim against private party for lack of subject matter jurisdiction);

Profitt v. Freedman, 2017 WL 3835867, at *3 (N.D.N.Y. Aug. 8, 2017) (dismissing § 1983

action against two individuals and one corporation on initial review); Pierce v. Homecomings

Financial, LLC, No. 1:17-CV-882 (BKS/CFH), 2018 WL 2187384, at *3 (N.D.N.Y. Feb. 1,

2018) (same).




                                                   7
       A review of the complaint shows that there is no other basis for federal court jurisdiction

in this action. Because lack of subject matter jurisdiction is a substantive defect, Deul v. Dalton,

No. 1:11-CV-0637 (GTS/RFT), 2012 WL 235523, at *8 n.19 (N.D.N.Y. Jan. 25, 2012), the

Court recommends dismissal without leave to amend. See, e.g., Eason v. Doe, No. 18-CV-1559

(JS)(SIL), 2018 WL 3998024, at *3 (E.D.N.Y. Aug. 21, 2018) (sua sponte dismissing pro se

compliant on initial review and denying leave to amend where the plaintiff brought a § 1983

action against a private individual).

       B.      State Law Claims

       A federal court may, in its discretion, exercise supplemental jurisdiction over a state law

claim, but only to the extent it is accompanied by a claim over which the court has original

jurisdiction. See 28 U.S.C. § 1367 (“[E]xcept [in limited circumstances], in any civil action of

which the district courts have original jurisdiction, the district court shall have supplemental

jurisdiction over all other claims that are so related[.]”). In light of the above recommendation,

the Court also recommends declining to exercise supplemental jurisdiction over any state law

claims without prejudice and subject to refiling in state court. See Kolari v. New York

Presbyterian Hosp., 455 F.3d 118, 120 (2d Cir. 2006) (district court has discretion to decline to

exercise supplemental jurisdiction over state law claims because all claims over which the

federal court has jurisdiction have been dismissed).

       ACCORDINGLY, it is

       ORDERED that Plaintiff’s IFP Application (Dkt. No. 2) is GRANTED; and it is further

       RECOMMENDED that Plaintiff’s complaint (Dkt. No. 1) be DISMISSED on initial

review pursuant 28 U.S.C. § 1915(e)(2)(B)(ii) without leave to amend; and it is further




                                                  8
          RECOMMENDED that the District Court decline to exercise supplemental jurisdiction

over Plaintiff’s state law claims without prejudice and subject to refiling in state court; and it is

further

          ORDERED that the Clerk provide Plaintiff with a copy of this Order and Report-

Recommendation, along with a copy of the unpublished decision cited herein in accordance with

the Second Circuit decision in Lebron v. Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam).

          Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen days within which to file

written objections to the foregoing report. 5 Such objections shall be filed with the Clerk of the

Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN DAYS WILL

PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993) (citing

Small v. Sec’y of Health and Human Servs., 892 F.2d 15 (2d Cir. 1989)); 28 U.S.C. § 636(b)(1)

(Supp. 2013); Fed. R. Civ. P. 72, 6(a).



Dated: December 7, 2018
       Syracuse, New York




5
  If you are proceeding pro se and are served with this Order and Report-Recommendation by
mail, three additional days will be added to the fourteen-day period, meaning that you have
seventeen days from the date the Order and Report-Recommendation was mailed to you to serve
and file objections. Fed. R. Civ. P. 6(d). If the last day of that prescribed period falls on a
Saturday, Sunday, or legal holiday, then the deadline is extended until the end of the next day
that is not a Saturday, Sunday, or legal holiday. Fed. R. Civ. 6(a)(1)(C).


                                                   9
Profitt v. Freedman, Not Reported in Fed. Supp. (2017)
2017 WL 3835867

                                                               Dkt. No. 1 at 3, 4. More specifically, it appears that
                                                               plaintiff tested positive for the presence of amphetamine
                   2017 WL 3835867
                                                               and methamphetamine during a random drug test on
     Only the Westlaw citation is currently available.
                                                               some unidentified date as a result of her consumption of
      United States District Court, N.D. New York.
                                                               Zoloft. Id. at 4. Liberally construed, plaintiff's complaint
              Donna PROFITT, Plaintiff,                        alleges that the specimen plaintiff produced was analyzed
                        v.                                     by defendant Dr. Donald S. Freedman, and the positive
     Dr. Donald S. FREEDMAN, et al., Defendants.               test results were sent, without plaintiff's knowledge,
                                                               to the DOT. Id. Defendant Barbra Oakley, defendant
         Civil Action No. 3:17-CV-0715 (LEK/DEP)               Freedman's office manager, is alleged to have erroneously
                              |                                billed plaintiff for the drug test. Id. Plaintiff's complaint
                     Signed 08/08/2017                         alleges that her due process rights were violated and seeks
                                                               recovery of compensatory and punitive damages. Id.
Attorneys and Law Firms

FOR PLAINTIFF: DONNA PROFITT, Pro Se, 122                      II. DISCUSSION
Gaylord Street, Binghamton, NY 13904.
                                                                  A. IFP Application
FOR DEFENDANTS: NONE                                           When a civil action is commenced in a federal district
                                                               court, the statutory filing fee, currently set at $400,
                                                               must ordinarily be paid. 28 U.S.C. § 1914(a). A court
    REPORT, RECOMMENDATION, AND ORDER                          is authorized, however, to permit a litigant to proceed
                                                               in forma pauperis if it determines that she is unable to
David E. Peebles, U.S. Magistrate Judge
                                                               pay the required filing fee. 28 U.S.C. § 1915(a)(1). 2 In
*1 Pro se plaintiff Donna Profitt has commenced this           this instance, because I conclude that plaintiff meets the
                                                               requirements for IFP status, her application for leave to
action against two individuals and one corporation. 1
Plaintiff's complaint and accompanying application for         proceed without prepayment of fees is granted. 3
leave to proceed in forma pauperis (“IFP”) have been
referred to me for review. Based upon my consideration of      2      The language of that section is ambiguous, in that
those materials, plaintiff's IFP application is granted, but          it suggests an intent to limit availability of IFP
I recommend that her complaint be dismissed with leave                status to prison inmates. See 28 U.S.C. § 1915(a)
to replead.                                                           (1) (authorizing the commencement of an action
                                                                      without prepayment of fees “by a person who submits
1                                                                     an affidavit that includes a statement of all assets
        Plaintiff's complaint is internally inconsistent in
                                                                      such prisoner possesses”). Courts have construed that
        naming the corporate defendant. The caption of
                                                                      section, however, as making IFP status available to
        her complaint identifies the corporate defendant
                                                                      any litigant who can meet the governing financial
        as “American Medical Review Officers, Inc.” Dkt.
                                                                      criteria. Hayes v. United States, 71 Fed. Cl. 366, 367
        No. 1 at 1. In the portion of the body of
                                                                      (Fed. Cl. 2006); see also Fridman v. City of N.Y., 195
        the complaint describing defendants, however, the
                                                                      F. Supp. 2d 534, 536 n.1 (S.D.N.Y. 2002).
        corporate defendant is named as “Physician Medical
        Review Officer, Inc.” Id. at 2.                        3      Plaintiff is reminded that, although her IFP
                                                                      application has been granted, she will still be required
I. BACKGROUND                                                         to pay fees that she incurs in this action, including
Plaintiff commenced this action on or about June 30, 2017.            copying and/or witness fees.
Dkt. No. 1. In her complaint, which was prepared utilizing
a form for use in civil actions, plaintiff asserts claims         B. Sufficiency of Plaintiff's Complaint
arising under 49 C.F.R. § 40.1 as a result of a drug test       *2 Because I have found that plaintiff meets the financial
administered to her in her capacity as an employee of the      criteria for commencing this case IFP, I must next consider
United States Department of Transportation (“DOT”).



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                               1
Profitt v. Freedman, Not Reported in Fed. Supp. (2017)
2017 WL 3835867

the sufficiency of the claims set forth in her complaint in        Federal Rules of Civil Procedure provides that a pleading
light of 28 U.S.C. § 1915(e).                                      must contain “a short and plain statement of the claim
                                                                   showing that the pleader is entitled to relief.” Fed. R. Civ.
                                                                   P. 8(a)(2). The purpose of Rule 8 “is to give fair notice
                                                                   of the claim being asserted so as to permit the adverse
                   1. Standard of Review
                                                                   party the opportunity to file a responsive answer, prepare
Section 1915(e) directs that, when a plaintiff seeks to            an adequate defense and determine whether the doctrine
proceed IFP, “the court shall dismiss the case at any time if      of res judicata is applicable.” Powell v. Marine Midland
the court determines that ... the action ... (i) is frivolous or   Bank, 162 F.R.D. 15, 16 (N.D.N.Y. 1995) (McAvoy, J.)
malicious; (ii) fails to state a claim on which relief may be      (quotation marks and italics omitted).
granted; or (iii) seeks monetary relief against a defendant
who is immune from such relief.” 28 U.S.C. § 1915(e)(2)            A court should not dismiss a complaint if the plaintiff
(B).                                                               has stated “enough facts to state a claim to relief that is
                                                                   plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.
In deciding whether a complaint states a colorable claim,          544, 570 (2007). “A claim has facial plausibility when the
a court must extend a certain measure of deference in              plaintiff pleads factual content that allows the court to
favor of pro se litigants, Nance v. Kelly, 912 F.2d 605, 606       draw the reasonable inference that the defendant is liable
(2d Cir. 1990) (per curiam), and extreme caution should            for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.
be exercised in ordering sua sponte dismissal of a pro             662, 678 (2009). Although the court should construe the
se complaint before the adverse party has been served              factual allegations of a complaint in a light most favorable
and the parties have had an opportunity to address the             to the plaintiff, “the tenet that a court must accept as
sufficiency of plaintiff's allegations, Anderson v. Coughlin,      true all of the allegations contained in a complaint is
700 F.2d 37, 41 (2d Cir. 1983). The court, however,                inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678.
also has an overarching obligation to determine that a             “Threadbare recitals of the elements of a cause of action,
claim is not legally frivolous before permitting a pro             supported by mere conclusory statements, do not suffice.”
se plaintiff's complaint to proceed. See, e.g., Fitzgerald         Id. (citing Twombly, 550 U.S. at 555). Thus, “where the
v. First East Seventh St. Tenants Corp., 221 F.3d 362,             well-pleaded facts do not permit the court to infer more
363 (2d Cir. 2000) (holding that a district court may              than the mere possibility of misconduct, the complaint has
sua sponte dismiss a frivolous complaint, notwithstanding          alleged–but it has not ‘show[n]'–'that the pleader is entitled
the fact that the plaintiff paid the statutory filing fee).        to relief.’ ” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).
“Legal frivolity ... occurs where ‘the claim is based on an
indisputably meritless legal theory [such as] when either
the claim lacks an arguable basis in law, or a dispositive                                  2. Analysis
defense clearly exists on the face of the complaint.’ ”
Aguilar v. United States, Nos. 99-MC-0304, 99-MC-0408,              *3 The basis for plaintiff's claims is somewhat unclear.
1999 WL 1067841, at *2 (D. Conn. Nov. 8, 1999) (quoting            She claims that this court possesses subject matter
Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437           jurisdiction over her claims both on the basis of federal
(2d Cir. 1998)); see also Neitzke v. Williams, 490 U.S. 319,       question jurisdiction under 28 U.S.C. § 1331 and based
325 (1989) (“[D]ismissal is proper only if the legal theory ...    upon diversity of citizenship under 28 U.S.C. § 1332. Dkt.
or factual contentions lack an arguable basis.”); Pino v.          No. 1 at 3. The stated basis of her claims appears to be that
Ryan, 49 F.3d. 51, 53 (2d Cir. 1995) (“[T]he decision              the governing DOT regulations were violated and that she
that a complaint is based on an indisputably meritless             was denied due process. Id. at 3-4.
legal theory, for the purposes of dismissal under section
1915(d), may be based upon a defense that appears on the           To the extent plaintiff claims a violation of the DOT
face of the complaint.”).                                          regulations, there is no private right of action afforded
                                                                   under those regulations. See 49 C.F.R. § 219.17(b)
When reviewing a complaint under section 1915(e), the              (“Nothing in this part ... [c]reates a private right of
court is guided by applicable requirements of the Federal          action on the part of any person for enforcement of the
Rules of Civil Procedure. Specifically, Rule 8 of the              provisions of this part or for damages resulting from



                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Profitt v. Freedman, Not Reported in Fed. Supp. (2017)
2017 WL 3835867

noncompliance with this part[.]”). Accordingly, those                        injunctive relief shall not be granted unless a
regulations do not independently support a cognizable                        declaratory decree was violated or declaratory
claim.                                                                       relief was unavailable. For the purposes of this
                                                                             section, any Act of Congress applicable exclusively
                                                                             to the District of Columbia shall be considered to
As was previously noted, plaintiff's complaint makes
                                                                             be a statute of the District of Columbia.
reference to the denial of due process. Dkt. No. 1 at
                                                                           42 U.S.C. § 1983.
4. To assert a due process violation, plaintiff would
have to assert a claim either under 42 U.S.C. § 1983                5      Although the Supreme Court recently narrowed the
or under Bivens v. Six Unknown Named Agents of Fed.                        scope of cognizable Bivens claims in Ziglar v. Abassi,
Bureau of Narcotics, 403 U.S. 388 (1971). In either event,                 137 S. Ct. 1843, (2017), its holdings did not disturb
however, the defendants, as private actors, are not subject                the requirement that a defendant sued under Bivens
to liability for deprivation of due process. If the action                 must be a state actor.

is brought under section 1983, 4 for example, a plaintiff
                                                                       C. Whether to Permit Amendment
must allege that the defendants were acting under color
                                                                     *4 Ordinarily, a court should not dismiss a complaint
of state law. See DeMatteis v. Eastman Kodak Co., 511
                                                                    filed by a pro se litigant without granting leave to amend at
F.2d 306, 311 (2d Cir. 1975), modified on other grounds
                                                                    least once “when a liberal reading of the complaint gives
by DeMatteis v. Eastman Kodak Co., 520 F.2d 409
                                                                    any indication that a valid claim might be stated.” Branum
(2d Cir. 1975), (“A private party violates [section] 1983
                                                                    v. Clark, 927 F.2d 698, 704-05 (2d Cir. 1991); see also
only to the extent its conduct involves state action.”).
                                                                    Fed. R. Civ. P. 15(a) (“The court should freely give leave
Similarly, the governmental action requirement attaches
                                                                    when justice so requires.”); see also Mathon v. Marine
to constitutional claims brought under Bivens. 5 See, e.g.,         Midland Bank, N.A., 875 F. Supp. 986, 1003 (E.D.N.Y.
Smith v. Kitchen, 156 F.3d 1025, 1028 (10th Cir. 1997)              1995) (permitting leave to replead where court could
(“[T]he claim [is] still ... deficient as a matter of law because   “not determine that the plaintiffs would not, under any
the underlying constitutional right that [the plaintiff]            circumstances, be able to allege a civil RICO conspiracy”).
asserts—due process under the Fifth Amendment—does                  An opportunity to amend is not required, however, where
not apply to the conduct of private actors who are                  “the problem with [the plaintiff's] causes of action is
defendants in this case.”). Where a plaintiff fails to allege       substantive” such that “better pleading will not cure it.”
the requisite governmental action on the part of the                Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000); see
defendants named in a complaint, the court may dismiss              also Cortec Indus. Inc. v. Sum Holding L.P., 949 F.2d 42,
the action under 28 U.S.C. § 1915(e). See, e.g., Humphrey           48 (2d Cir. 1991) (“Of course, where a plaintiff is unable to
v. Rescue Mission, No. 05-CV-0986, 2005 WL 2437031, at              allege any fact sufficient to support its claim, a complaint
*1 (N.D.N.Y. Sept. 30, 2005) (Scullin, J.). In sum, having          should be dismissed with prejudice.”). Stated differently,
carefully reviewed plaintiff's complaint, I conclude that it        “[w]here it appears that granting leave to amend is unlikely
fails to state a cognizable claim against any of the three          to be productive, ... it is not an abuse of discretion to
defendants named in her complaint.                                  deny leave to amend.” Ruffolo v. Oppenheimer & Co., 987
                                                                    F.2d 129, 131 (2d Cir. 1993); accord, Brown v. Peters, No.
4       Section 1983 provides as follows:                           95-CV-1641, 1997 WL 599355, at *1 (N.D.N.Y. Sept. 22,
          Every person who, under color of any statute,             1997) (Pooler, J.).
          ordinance, regulation, custom, or usage, of any
          State or Territory or the District of Columbia,           In this case, it is possible that, with better pleading,
          subjects, or causes to be subjected, any citizen
                                                                    plaintiff's complaint could state a cognizable cause of
          of the United States or other person within the
                                                                    action against the named defendants. Accordingly, I
          jurisdiction thereof to the deprivation of any
                                                                    recommend that she be granted leave to amend. If
          rights, privileges, or immunities secured by the
          Constitution and laws, shall be liable to the party
                                                                    plaintiff chooses to file an amended complaint, she should
          injured in an action at law, suit in equity, or other     note that the law in this circuit clearly provides that
          proper proceeding for redress, except that in any         “ ‘complaints relying on the civil rights statutes are
          action brought against a judicial officer for an act      insufficient unless they contain some specific allegations
          or omission taken in such officer's judicial capacity,    of fact indicating a deprivation of rights, instead of a litany



                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
Profitt v. Freedman, Not Reported in Fed. Supp. (2017)
2017 WL 3835867

of general conclusions that shock but have no meaning.’
                                                                   ORDERED that plaintiff's motion for leave to proceed in
” Hunt v. Budd, 895 F. Supp. 35, 38 (N.D.N.Y. 1995)
                                                                   forma pauperis (Dkt. No. 2) is GRANTED; and is further
(McAvoy, J.) (quoting Barr v. Abrams, 810 F.2d 358,
                                                                   hereby respectfully
363 (2d Cir. 1987)); Pourzandvakil v. Humphry, No. 94-
CV-1594, 1995 WL 316935, at *7 (N.D.N.Y. May 22,
                                                                   RECOMMENDED that plaintiff's complaint in this
1995) (Pooler, J.). Therefore, in any amended complaint,
                                                                   action be DISMISSED pursuant to 28 U.S.C. § 1915(e) for
plaintiff must clearly set forth the facts that give rise
                                                                   failure to state a claim, with leave to replead within thirty
to her claims, including the dates, times, and places of
                                                                   days of the date of any decision and order adopting this
the alleged underlying acts, and each individual who
                                                                   recommendation.
committed each alleged wrongful act. In addition, the
revised pleading should allege facts demonstrating the
                                                                    *5 NOTICE: Pursuant to 28 U.S.C. § 636(b)(1), the
specific involvement of any of the named defendants in
                                                                   parties may lodge written objections to the foregoing
any constitutional deprivations alleged in sufficient detail
                                                                   report. Such objections must be filed with the clerk
to establish that they were tangibly connected to those
                                                                   of the court within FOURTEEN days of service of
deprivations. Bass v. Jackson, 790 F.2d 260, 263 (2d Cir.
1986). Finally, plaintiff is informed that any such amended        this report. 6 FAILURE TO SO OBJECT TO THIS
complaint will replace the existing complaint, and must            REPORT WILL PRECLUDE APPELLATE REVIEW.
be a wholly integrated and complete pleading that does             28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72; Roldan
not rely upon or incorporate by reference any pleading             v. Racette, 984 F.2d 85 (2d Cir. 1993).
or document previously filed with the court. See Shields
v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir.            6       If you are proceeding pro se and are served with this
1994) (“It is well established that an amended complaint                   report, recommendation, and order by mail, three
ordinarily supersedes the original, and renders it of no                   additional days will be added to the fourteen-day
legal effect.” (quotation marks omitted)).                                 period, meaning that you have seventeen days from
                                                                           the date the report, recommendation, and order was
                                                                           mailed to you to serve and file objections. Fed. R.
III. SUMMARY, ORDER, AND                                                   Civ. P. 6(d). If the last day of that prescribed period
RECOMMENDATION                                                             falls on a Saturday, Sunday, or legal holiday, then the
Having reviewed plaintiff's IFP application, I find that                   deadline is extended until the end of the next day that
she is qualified for that status and will therefore grant                  is not a Saturday, Sunday, or legal holiday. Fed. R.
her motion for leave to proceed without prepayment                         Civ. P. 6(a)(1)(C).
of fees or costs. Turning to the merits of plaintiff's             The clerk of the court shall serve a copy of this order on
complaint, I conclude that, at this early juncture, it fails       plaintiff in accordance with the local rules.
to state a cognizable claim against any of the three named
defendants.
                                                                   All Citations
Accordingly, it is hereby
                                                                   Not Reported in Fed. Supp., 2017 WL 3835867

End of Document                                                © 2018 Thomson Reuters. No claim to original U.S. Government Works.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                   4
Humphrey v. Rescue Mission, Not Reported in F.Supp.2d (2005)
2005 WL 2437031

                                                                  case at any time if the court determines that-... (B) the
                                                                  action ...-(i) is frivolous or malicious; (ii) fails to state
                  2005 WL 2437031
                                                                  a claim on which relief may be granted; or (iii) seeks
    Only the Westlaw citation is currently available.
                                                                  monetary relief against a defendant who is immune from
             United States District Court,
                                                                  such relief.” 28 U.S.C. § 1915(e)(2)(B). Moreover, it is the
                   N.D. New York.
                                                                  court's responsibility to determine whether a plaintiff may
            John Jay HUMPHREY, Plaintiff,                         properly maintain his complaint in this District before the
                        v.                                        court may permit a plaintiff to proceed with an action in
            RESCUE MISSION, Defendant.                            forma pauperis. See 28 U.S.C. § 1915(e)(2).

                       No. 5:05 CV 986.                           As an initial matter, the Court notes that Plaintiff asserted
                               |                                  identical claims against the same Defendant in a prior
                        Sept. 30, 2005.                           action. See Humphrey v. Rescue Mission, 5:05-CV-795,
                                                                  at Dkt. No. 1. The Court dismissed that action because
Attorneys and Law Firms                                           Plaintiff failed either to allege that Defendant was a state
                                                                  actor for purposes of 42 U.S.C. § 1983 or to allege any
John Jay Humphrey, Syracuse, New York, Plaintiff, pro
                                                                  facts that would permit the Court to draw that inference.
se.
                                                                  See id. at Dkt. No. 3. An appeal of this Court's dismissal
                                                                  of Plaintiff's complaint in that action is pending before the
                                                                  Second Circuit. See id. at Dkt. No. 8. Although the same
    MEMORANDUM-DECISION AND ORDER                                 analysis applies to this case, the Court will repeat it for
                                                                  Plaintiff's benefit in light of his pro se status.
SCULLIN, Chief J.

                                                                  Section 1983 establishes a cause of action for “the
                   I. INTRODUCTION                                deprivation of any rights, privileges, or immunities
                                                                  secured by the Constitution and laws” of the United
*1 Currently before the Court is Plaintiff John Jay               States. 42 U.S.C. § 1983. However, a plaintiff cannot hold
Humphrey's civil rights complaint and his in forma                a defendant liable under § 1983 unless he can establish that
pauperis application. 1 See Dkt. Nos. 1-2. Plaintiff has not      the defendant has acted under color of state law. See, e.g.,
paid any fee relating to this action.                             Rounseville v. Zahl, 13 F.3d 625, 628 (2d Cir.1994) (noting
                                                                  state action requirement under § 1983); Wise v. Battistoni,
1      The Court notes that Plaintiff has filed numerous          No. 92 CIV. 4288, 1992 WL 380914, *1 (S.D.N.Y. Dec. 10,
       actions in this District in addition to the present one.   1992) (same) (citation omitted). It is the plaintiff's duty to
       See 5:02-CV-1524; 5:03-CV-1181; 5:04-CV-145; 5:05-         allege that the defendant whom he named in his complaint
       CV-253; 5:05-CV-636; 5:05-CV-795; 5:05-CV-987;             acted under color of state law, and a court may dismiss
       5:05-CV-1036; 5:05-CV-1159; 5:05-CV-1205.                  an action under 28 U.S.C. § 1915(e) where a plaintiff fails
In his complaint, Plaintiff alleges that Defendant Rescue         to plead that element of his claim. See, e.g., Giannini v.
Mission violated his First Amendment rights by requiring          Pearson, No. 95-CV-1669, slip op. at 4 (N.D.N.Y. Dec.
him to remove a shirt that carried an apparently                  28, 1995), appealed dismissed (2d Cir. Apr. 19, 1996);
offensive message in order to be able to remain at                Carollo-Gardner v. Diners Club, 628 F.Supp. 1253, 1256
the Rescue Mission. Plaintiff seeks monetary damages              (E.D.N.Y.1986) (dismissing as frivolous pro se complaint
against Defendant for this alleged constitutional violation       in which the Plaintiff failed to allege state action by
pursuant to 42 U.S.C. § 1983.                                     the defendants (citations omitted); see also DeMatteis v.
                                                                  Eastman Kodak Co., 511 F.2d 306, 311 (2d Cir.1975)
                                                                  (affirming dismissal of complaint in an action in which the
                                                                  plaintiff failed to include allegations of state action in the
                     II. DISCUSSION
                                                                  complaint), modified on other grounds, 520 F.2d 409 (2d
Section 1915(e)(2)(B) of Title 28 of the United States Code       Cir.1975); Lawson v. Abrams, No. CV-84-4325, 1988 WL
directs, in pertinent part, that “the court shall dismiss the     49244, *4 (E.D.N.Y. May 6, 1988) (same).



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           1
Humphrey v. Rescue Mission, Not Reported in F.Supp.2d (2005)
2005 WL 2437031


                                                                     ORDERS that this action is DISMISSED pursuant to
 *2 In his complaint in this action, Plaintiff does not allege
                                                                     28 U.S.C. § 1915(e)(2)(B) and Local Rule 5.4(a); and the
that the Rescue Mission is a state actor for purposes of §
                                                                     Court further
1983, and he has not alleged any facts that would permit
the Court to draw that inference. Therefore, the Court
                                                                     ORDERS that the Clerk of the Court serve a copy of this
dismisses this action pursuant to 28 U.S.C. § 1915(e)(2)(B)
                                                                     Order on Plaintiff; and the Court further
and Local Rule 5.4(a).

                                                                     CERTIFIES that any appeal from this matter would not
                                                                     be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3).
                   III. CONCLUSION
                                                                     IT IS SO ORDERED.
Accordingly, having reviewed Plaintiff's complaint, the
applicable law, and for the reasons stated herein, the
Court hereby                                                         All Citations

ORDERS that Plaintiff's application for leave to proceed             Not Reported in F.Supp.2d, 2005 WL 2437031
in forma pauperis is DENIED; and the Court further

End of Document                                                  © 2018 Thomson Reuters. No claim to original U.S. Government Works.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                2
Yuan v. Tops Market, LLC, Not Reported in F.Supp.3d (2016)
2016 WL 164314

                                                                the Court's December 1, 2015 Order on December 15,
                                                                2015. Plaintiff has submitted no response.
                   2016 WL 164314
    Only the Westlaw citation is currently available.
                                                                Defendants' unrefuted submissions establish that this
             United States District Court,
                                                                Court lacks subject-matter jurisdiction. The Court takes
                   N.D. New York.
                                                                judicial notice of public filings in the Chapter 11 case In re
                Keyue Yuan, Plaintiff,                          The Penn Traffic Company, 09-14078, in the United States
                         v.                                     Bankruptcy Court for the District of Delaware, pursuant
   Tops Market, LLC; The Penn Traffic Company;                  to which all holdings of Penn Traffic were liquidated and
                                                                distributed to creditors. The bankruptcy case, commenced
 Officer Hollenbeck; and Officer Haines, Defendants.
                                                                on November 18, 2009, was closed on November 4, 2015.
                 5:10-CV-1251 (NAM/ATB)                         Penn Traffic is no longer a proper defendant and all claims
                             |                                  against it are dismissed.
                     Signed 01/12/2016
                                                                The submissions by Tops, including its Articles of
Attorneys and Law Firms                                         Organization dated September 15, 2000, demonstrate that
                                                                it is a limited liability company located in Williamsville,
Keyue Yuan, 940 E. State Street, Ithaca, New York 14850,        Erie County, State of New York. For purposes of diversity
Plaintiff, pro se.
                                                                jurisdiction, a corporation shall be deemed to be a citizen
                                                                of any State by which it has been incorporated and of
Dixon & Hamilton LLP, Michael B. Dixon, Esq., of
                                                                the State where it has its principal place of business; thus,
counsel, 2350 North Forest Road, Suite 18A, Getzville,
                                                                Tops is a citizen of New York State. See 28 U.S.C. §
New York 14068-1296, Attorney for defendants Tops
                                                                1332(c)(1). According to the record, plaintiff has been
Market, LLC and The Penn Traffic Company.
                                                                domiciled in New York State throughout this action and
                                                                thus is a citizen thereof. See Durant, Nichols, Houston,
                                                                Hodgson & Cortese-Costa, P.C. v. Dupont, 371 F. App'x
     MEMORANDUM-DECISION AND ORDER
                                                                135, 137 (2d Cir. 2010). Because both plaintiff and Tops
Hon. Norman A. Mordue, Senior U.S. District Judge               (now the sole remaining defendant) are citizens of New
                                                                York State, diversity jurisdiction is lacking.
On October 6, 2015, upon dismissing all claims against
Officers Hollenbeck and Haines, the Court directed the          There is no other basis for this Court to exercise
parties to brief the question of whether plaintiff has a        federal subject-matter jurisdiction over the case. Upon
cause of action against the remaining defendants under          review of the entire record, in particular the deposition
42 U.S.C. § 2000a or any other federal statutory or             testimony of plaintiff and the videos of the incident
constitutional provision (Dkt. No. 102). In the same            in issue, and construing plaintiff's papers liberally and
Order, the Court directed the remaining defendants, Tops        interpreting them “to raise the strongest arguments that
Market, LLC (“Tops”) and The Penn Traffic Company               they suggest,” McPherson v. Coombe, 174 F.3d 276, 280
(“Penn Traffic”), to submit papers addressing whether           (2d Cir. 1999), the Court concludes that plaintiff has no
they are citizens of New York State for purposes of             remaining claim under federal law. There can be no claim
diversity jurisdiction (Dkt. No. 102). Tops and Penn            against Tops under 42 U.S.C. § 1983, because there is
Traffic submitted a Memorandum (Dkt. No. 105). On               no showing that the conduct alleged against Tops was
December 1, 2015, having received no submission from the        committed by a person acting under color of state law
pro se plaintiff, the Court issued an Order (Dkt. No. 106)      or that such conduct may be attributed to the state.
directing defendants to file proof of service on plaintiff      See Sybalski v. Independent Grp. Home Living Program,
of their Memorandum and advising plaintiff that, if he          Inc., 546 F.3d 255, 257 (2d Cir. 2008). In addition,
wishes to submit any response to the Memorandum (Dkt.           plaintiff has no viable claim under Title II of the Civil
No. 105) filed by Tops and Penn Traffic, he must do so          Rights Act of 1964 (“Title II”), 42 U.S.C. § 2000a, et
on or before December 28, 2015. The Court has received a        seq., which prohibits discrimination in places of public
signed certified mail receipt showing that plaintiff received   accommodation. Leaving aside the questions of whether



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         1
Yuan v. Tops Market, LLC, Not Reported in F.Supp.3d (2016)
2016 WL 164314

Tops is a place of public accommodation, see 42 U.S.C.               Cir. 2006). Because this case was commenced in state
                                                                     court, the Court remands the state law claims against
§ 2000a(b), and whether plaintiff has complied with any
                                                                     Tops to the New York State Supreme Court, Tompkins
applicable New York State notice provision, see 42 U.S.C.
                                                                     County, where the case was originally filed. See Valencia
§ 2000a-3(c), the Court finds that plaintiff cannot pursue
                                                                     ex rel. Franco v. Lee, 316 F.3d 299, 308 (2d Cir. 2003)
a Title II claim because he seeks only monetary damages,
                                                                     (“Because this case was commenced in state court, the
which are not available under that title. See 42 U.S.C. §
                                                                     district court should remand the action to the state court
2000a-3 (“Whenever any person has engaged or there are
                                                                     in which it was originally filed.”).
reasonable grounds to believe that any person is about to
engage in any act or practice prohibited by section 2000a-2
                                                                     It is therefore
of this title, a civil action for preventive relief, including
an application for a permanent or temporary injunction ...
                                                                     ORDERED that the claims against The Penn Traffic
may be instituted by the person aggrieved[.]”); Newman
                                                                     Company case are dismissed with prejudice; and it is
v. Piggie Park Enterprises, Inc., 390 U.S. 400, 402 (1968)
                                                                     further
(“When a plaintiff brings an action under [Title II], he
cannot recover damages. If he obtains an injunction, he
                                                                     ORDERED that the Court lacks subject-matter
does so not for himself alone but also as a ‘private attorney
                                                                     jurisdiction over the remaining claims against Tops
general,’ vindicating a policy that Congress considered of
                                                                     Market, LLC; and it is further
the highest priority.”); Macer v. Bertucci's Corp., 2013 WL
6235607, at *7 (E.D.N.Y. Dec.3, 2013) (dismissing Title
                                                                     ORDERED that the state law claims against Tops
II complaint where plaintiff sought only damages; noting
                                                                     Market, LLC are remanded to New York State Supreme
that plaintiff lacked standing to seek injunction, because
                                                                     Court, Tompkins County, for further proceedings; and it
plaintiff failed to show “real and immediate threat of
                                                                     is further
repeated injury”). There is no ground for federal-question
jurisdiction under 28 U.S.C. § 1331.
                                                                     ORDERED that the case in this Court is closed; and it is
                                                                     further
 *2 Having found that it lacks subject-matter jurisdiction
over plaintiff's federal claims, the Court in its discretion
                                                                     ORDERED that the Clerk of the Court is directed to
declines to exercise supplemental jurisdiction over
                                                                     serve copies of this Memorandum-Decision and Order on
plaintiff's state law claims. See 28 U.S.C. § 1367(c)
                                                                     plaintiff by certified mail, return receipt requested.
(3) ( “The district courts may decline to exercise
supplemental jurisdiction over a claim ... [if] the district
                                                                     IT IS SO ORDERED.
court has dismissed all claims over which it has original
jurisdiction[.]”). In view of the nature of the case and its
procedural posture, the Court finds that judicial economy,           All Citations
convenience, and comity militate against exercising
jurisdiction over the remaining state law claims. See Kolari         Not Reported in F.Supp.3d, 2016 WL 164314
v. New York-Presbyterian Hosp., 455 F.3d 118, 119 (2d

End of Document                                                  © 2018 Thomson Reuters. No claim to original U.S. Government Works.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                2
Pierce v. Homecomings Financial, LLC, Slip Copy (2018)
2018 WL 2187384

                                                            undersigned issued a Report-Recommendation and Order
                                                            granting plaintiff’s motion to proceed in forma pauperis
                  2018 WL 2187384
                                                            and recommending dismissal of plaintiff’s complaint
    Only the Westlaw citation is currently available.
                                                            without prejudice and with opportunity to amend “to the
     United States District Court, N.D. New York.
                                                            extent plaintiff may be able to demonstrate this Court’s
               Harriett PIERCE, Plaintiff,                  diversity jurisdiction or federal question jurisdiction.”
                           v.                               Dkt. No. 24. On November 8, 2017, plaintiff filed
    HOMECOMINGS FINANCIAL, LLC; Residential                 objections to the Report-Recommendation and Order
                                                            and an amended complaint. Dkt. Nos. 27, 28. On
     Funding Company, LLC; Residential Accredit
                                                            December 4, 2017, District Judge Brenda K. Sannes
      Loans, Inc.; Deutsche Bank Trust Company
                                                            adopted the Report-Recommendation and Order in
     Americas, as Trustee for Securitized Trust Rali
                                                            its entirety, dismissing plaintiff’s complaint without
      Series 2007-QS4 Trust; Mortgage Electronic            prejudice and with opportunity to replead. Dkt. No. 36.
     Registration System (“MERS”); and John Does            Within her Decision and Order adopting the Report-
      1 Through 100 Inclusive, et al., Defendants.          Recommendation and Order, Judge Sannes reviewed the
                                                            amended complaint (dkt. no. 28), which was filed after the
                 1:17-CV-882 (BKS/CFH)                      Report-Recommendation and Order. Id. Judge Sannes
                            |                               concluded that the amended complaint failed to state
                    Signed 02/01/2018                       a claim under diversity jurisdiction or federal question
                                                            jurisdiction and dismissed the amended complaint without
Attorneys and Law Firms
                                                            prejudice and with opportunity to amend. Id. On January
Harriett Pierce, 138 Jefferson Street, Saratoga Springs,    4, 2018, plaintiff filed a second amended complaint. Dkt.
New York 12866, pro se.                                     No. 37. Presently pending before the undersigned is the
                                                            review of plaintiff’s second amended complaint pursuant
Greenberg, Traurig Law Firm, West Palm Beach Office,
                                                            to 42 U.S.C. § 1915. Dkt. No. 37. 2
OF COUNSEL: PATRICK G. BRODERICK, ESQ., 777
S. Flagler Drive, Ste. 300 East, West Palm Beach, New
                                                            2      On October 13, 2017, defendant Deutche Bank Trust
York 33401, Attorneys for defendants, Deutsche Bank
                                                                   Company Americas filed a Notice of Appearance.
Trust Company Americas, MERS.
                                                                   Dkt. No. 20. On November 29, 2017, defendant
Zeichner, Ellman Law Firm, OF COUNSEL: ROBERT                      Mortgage Electronic Registration System filed a
GUTTMANN, ESQ., 1211 Avenue of the Americas,                       notice of appearance. Dkt. No. 33. On November
                                                                   22, 2017, defendant Deutche Bank Trust Company
New York, New York 10036, Attorney for defendants,
                                                                   Americas filed a motion to Dismiss for Failure to
Homecomings Financial, LLC, Residential Funding
                                                                   State a Claim. Dkt. No. 32. On November 29, 2017,
Company, LLC, Residential Accredit Loans, Inc.
                                                                   Mortgage Electronic Registration System joined in
                                                                   defendant Deutche Bank Trust Company Americas'
                                                                   Motion to Dismiss. Dkt. No. 35. On January 16, 2018,
    REPORT-RECOMMENDATION AND ORDER 1                              defendant Deutche Bank Trust Company Americas
                                                                   and Mortgage Electronic Registration System filed
1                                                                  a Motion to Dismiss the Amended Complaint. Dkt.
       The undersigned reviews plaintiff’s second amended
                                                                   No. 38. As this Court dismissed both plaintiff’s
       complaint by Report-Recommendation and Order
                                                                   original complaint and amended complaint following
       pursuant to 28 U.S.C. § 636(b).
                                                                   section 1915 review (dkt. no. 36) and the amended
                                                                   complaint is currently before the Court for review,
Hon. Christian F. Hummel, U.S. Magistrate Judge                    defendants' motions to dismiss are premature as there
                                                                   has not been a complaint that has been approved
                      I. Background                                following section 1915 and defendants have not been
                                                                   served.
 *1 On October 25, 2017, upon review of plaintiff’s
original complaint pursuant to 42 U.S.C. § 1915, the



              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          1
Pierce v. Homecomings Financial, LLC, Slip Copy (2018)
2018 WL 2187384


                                                                    (2) a short and plain statement of the claim showing that
         II. Review of Second Amended Complaint                     the pleader is entitled to relief; and

                                                                    (3) a demand for the relief sought....
                   A. Standard of Review
                                                                  FED. R. CIV. P. 8(a). Although “[n]o technical form
As set forth in the Court’s first Report-Recommendation
                                                                  is required,” the Federal Rules make clear that each
and Order, Dkt. No. 24, section 1915(e) of Title 28 of
                                                                  allegation contained in the pleading “must be simple,
the United States Code directs that, when a plaintiff
                                                                  concise, and direct.” Id. at 8(d). Ultimately, the plaintiff
seeks to proceed IFP, “the court shall dismiss the case
                                                                  must plead “enough facts to state a claim to relief that
at any time if the court determines that ... the action
                                                                  is plausible on its face.” Bell Alt. Corp. v. Twombly,
or appeal (i) is frivolous or malicious; (ii) fails to state
                                                                  550 U.S. 544, 570 (2007). A complaint that fails to
a claim on which relief may be granted; or (iii) seeks
                                                                  comply with the pleading requirements “presents far too
monetary relief against a defendant who is immune from
                                                                  a heavy burden in terms of a defendant’s duty to shape a
such relief.” 28 U.S.C. § 1915(e)(2)(B). “Thus, it is a court’s
                                                                  comprehensive defense and provides no meaningful basis
responsibility to determine that a plaintiff may properly
                                                                  for the Court to assess the sufficiency of their claims.”
maintain his complaint before permitting her to proceed
                                                                  Gonzales v. Wing, 167 F.R.D. 352, 355 (N.D.N.Y. 1996).
with her action. Where a plaintiff’s original complaint
                                                                  As the Second Circuit has held, “[w]hen a complaint does
is dismissed with leave to amend following the Court’s
                                                                  not comply with the requirement that it be short and plain,
section 1915 review,” section 1915 allows review of an
                                                                  the court has the power, on its own initiative ... to dismiss
amended complaint thereafter filed in order to determine
                                                                  the complaint.” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d
whether the amended complaint meets the requirements.
                                                                  Cir. 1988) (citations omitted). However, “[d]ismissal ... is
See 28 U.S.C. § 1915(a).
                                                                  usually reserved for those cases in which the complaint is
                                                                  so confused, ambiguous, vague, or otherwise unintelligible
 *2 Where, as here, the plaintiff proceeds pro se, “the
                                                                  that its true substance, if any, is well disguised.” Id.
court must construe his [or her] submissions liberally and
                                                                  (citations omitted).
interpret them to raise the strongest arguments that they
suggest.” Kirkland v. Cablevision Sys., 760 F.3d 223, 224
(2d Cir. 2014) (per curiam) (internal quotation marks
omitted); see also Hernandez v. Coughlin, 18 F.3d 133,                              B. Section 1915 Review
136 (2d Cir. 1994). However, this does not mean that the
Court is required to accept as true unsupported allegations
                                                                                1. Second Amended Complaint
devoid of sufficient facts or claims. Pleading guidelines are
provided in the Federal Rules of Civil Procedure (“Fed            It is clear from the face of the second amended complaint
R. Civ. P”). Specifically, Rule 8 provides that a pleading        that plaintiff cannot demonstrate diversity jurisdiction,
which sets forth a clam for relief shall contain, inter           and plaintiff’s second amended complaint attempts to
alia, “a short and plain statement of the claim showing           invoke only this Court’s federal question jurisdiction
that the pleader is entitled to relief.” See FED. R. CIV.         as well as supplemental jurisdiction. Dkt. No. 37 at 1.
P. 8(a)(2). “The purpose ... is to give fair notice of the        Plaintiff’s second amended complaint states that “[t]he
claim being asserted so as to permit the adverse party            jurisdiction of this Court is invoked pursuant to 42 U.S.C.
the opportunity to file a responsive answer, prepare an
                                                                  2000e-5(f)(3), 3 28 U.S.C. 1331 4 and 1343(a)(3)-(4), 5
adequate defense and determine whether the doctrine of
res judicata is applicable.” Flores v. Graphtex, 189 F.R.D.       and 28 U.S.C. 1367(a) 6 for claims arising under New
54, 54 (N.D.N.Y. 1999) (internal quotation marks and              York State Human Rights Law and the New York City
citations omitted). Rule 8 also requires the pleading to          Administrative Code, based on supplemental jurisdiction
include:                                                          over claims that arise from a common nucleus of operative
                                                                  fact and are so intertwined with other matters pending
  (1) a short and plain statement of the grounds for the          before the Court as to make exercise of supplemental
  court’s jurisdiction ...;                                       jurisdiction appropriate.” Id. Plaintiff also provides that
                                                                  her claim is brought pursuant to 42 U.S.C. §§ 1983, 1988



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          2
Pierce v. Homecomings Financial, LLC, Slip Copy (2018)
2018 WL 2187384

and the Declaratory Judgment Act, 28 U.S.C. §§ 2201,                        have original jurisdiction, the district courts shall
2202. She further contends that defendants violated the                     have supplemental jurisdiction over all other claims
Fourth and Fourteenth Amendments to the United States                       that are so related to claims in the action within
Constitution and “the ‘Fair Housing Act’ under the law                      such original jurisdiction that they form part of
                                                                            the same case or controversy under Article III of
of the State of New York.” Dkt. No. 37 at 2.
                                                                            the United States Constitution. Such supplemental
                                                                            jurisdiction shall include claims that involve the
3     42 U.S.C. § 2000e-5(f)(3) provides:                                   joinder or intervention of additional parties.
        Each United States district court and each United                 28 U.S.C. § 1367(a).
        States court of a place subject to the jurisdiction of
        the United States shall have jurisdiction of actions
        brought under this subchapter. Such an action may                                  2. Assessment
        be brought in any judicial district in the State in
        which the unlawful employment practice is alleged           *3 Plaintiff entitles her second amended complaint as
        to have been committed, in the judicial district in        a “Complaint for Civil Rights Violations and Breach
        which the employment records relevant to such              of Trust.” Dkt. No. 37 at 1. The only cause of action
        practice are maintained and administered, or in            of plaintiff’s second amended complaint that arguably
        the judicial district in which the aggrieved person        suggests the involvement of a federal question is her
        would have worked but for the alleged unlawful
                                                                   second cause of action under the Fair Housing Act,
        employment practice, but if the respondent is not
                                                                   entitled Discrimination. In the second cause of action,
        found within any such district, such an action may
                                                                   plaintiff suggests that defendants discriminated against
        be brought within the judicial district in which the
        respondent has his principal office. For purposes
                                                                   her “in the sale or rental of housing and other prohibited
        of sections 1404 and 1406 of title 28, the judicial        practices as made applicable by section 803 of this title,”
        district in which the respondent has his principal         referencing 42 U.S.C. § 3406, insofar as they “Refuse
        office shall in all cases be considered a district in      to sell or rent after the making of a bona fide offer,
        which the action might have been brought.                  or to refuse to negotiate for the sale or rental of, or
4                                                                  otherwise make unavailable or deny, a dwelling to any
      28 U.S.C. § 1331 sets forth that “[t]he district courts
                                                                   person because of race, color, religion, sex, familiar status,
      shall have original jurisdiction of all civil actions
                                                                   or national origin.” Dkt. No. 37 at 6. Plaintiff also cites
      arising under the Constitution, laws, or treaties of the
      United States.”                                              to 42 U.S.C. § 3605, 7 Discrimination in Residential Real
                                                                   Estate-Related Transactions. Id. However, despite citing
5     28 U.S.C. § 1343(a), Civil Rights and Elective               these sections of the Fair Housing Act, plaintiff makes
      Franchise, provides
                                                                   no factual allegations to support her conclusory assertion
        The district courts shall have original jurisdiction of
                                                                   that she was discriminated against on the basis of race,
        any civil action authorized by law to be commenced
                                                                   color, religion, sex, handicap, familial status, or national
        by any person: ... (3) To redress the deprivation,
                                                                   origin in order to come under the purview of this statute.
        under color of any State law, statute, ordinance,
        regulation, custom or usage, of any right, privilege       42 U.S.C. § 3605.
        or immunity secured by the Constitution of the
        United States or by any Act of Congress providing          7      42 U.S.C. § 3605:
        for equal rights of citizens or of all persons within               Discrimination in residential real estate-related
        the jurisdiction of the United States;                              transactions.
        (4) To recover damages or secure equitable or other                 (a) In general
        relief under any Act of Congress providing for the                  It shall be unlawful for any person or other entity
        protection of civil rights, including the right to vote.            whose business includes engaging in residential real
      28 U.S.C. § 1343(a), (3)-(4).                                         estate-related transactions to discriminate against
6                                                                           any person in making available such a transaction,
      28 U.S.C. § 1367(a), Supplemental jurisdiction,
                                                                            or in the terms or conditions of such a transaction,
      provides
                                                                            because of race, color, religion, sex, handicap,
        (a) Except as provided in subsections (b) and (c) or
                                                                            familial status, or national origin.
        as expressly provided otherwise by Federal statute,
                                                                            (b) “Residential real estate-related transaction”
        in any civil action of which the district courts
                                                                            defined As used in this section, the term “residential



              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                    3
Pierce v. Homecomings Financial, LLC, Slip Copy (2018)
2018 WL 2187384

         real estate-related transaction” means any of the         applicable to her claims. The definition of acting “under
         following:                                                color of state law” requires the plaintiff to show that the
         (1) The making or purchasing of loans or providing        defendant “exercised power possessed by virtue of state
         other financial assistance—                               law and made possible only because the wrongdoer is
         (A) for purchasing, constructing, improving,
                                                                   clothed with the authority of state law.” Kern v. City of
         repairing, or maintaining a dwelling; or
                                                                   Rochester, 93 F.3d 38, 43 (2d Cir. 1996) (quoting West v.
         (B) secured by residential real estate.
                                                                   Atkins, 487 U.S. 42, 49 (1988) (internal quotation marks
         (2) The selling, brokering, or appraising of
                                                                   and citation omitted) ). Plaintiff has not made any such
         residential real property.
         (c) Appraisal exemption                                   showing.
         Nothing in this subchapter prohibits a person
         engaged in the business of furnishing appraisals           *4 Further, insofar as plaintiff cites 42 U.S.C. § 1988 in
         of real property to take into consideration factors       the introduction of her second amended complaint, Dkt.
         other than race, color, religion, national origin, sex,   No. 37 at 2, this statute provides a fee-shifting provision
         handicap, or familial status.                             relating to attorneys fees and is not an independent basis
       42 U.S.C. § 3605.                                           for jurisdiction. See generally Harris v. Obenshain, 452
The second amended complaint’s remaining causes of                 F. Supp. 1172, 1172, n.1 (E.D. Va. 1978) (“Plaintiff
action—Negotiable Instrument (Cause of Action I),                  alleges violations of 42 U.S.C. 1988 but that statute is
Trespass (Cause of Action III), Failure of Consideration           merely procedural and does not create rights or confer
(Cause of Action IV), and Breach of the Covenant of                jurisdiction.”). In addition, although she cites it in her
Good Faith and Fair Dealing (Cause of Action V) appear             introduction section of her second amended complaint,
to set forth state law claims. See Dkt. No. 37. Although           plaintiff fails to explain how 42 U.S.C. § 20000e-5(f)(3)
plaintiff makes reference to 42 U.S.C. §§ 1983, 1988               applies. Dkt. No. 37 at 1.
in the “Introduction” section of her second amended
complaint and contends that defendants violated the                Similarly, although plaintiff cites the Declaratory
Fourth and Fourteenth Amendments to the United States              Judgment Act, 28 U.S.C. §§ 2201, 2202, beyond setting
Constitution, Dkt. No. 37 at 2, beyond listing these               forth this statute in her second amended complaint’s
statutes and constitutional amendments in the opening              “jurisdiction” section, plaintiff makes no mention of it
of her second amended complaint, nowhere else does                 elsewhere in her complaint or explain how it applies.
plaintiff mention these statutes or explain how defendants         Dkt. No. 37 at 2. Arguably, as plaintiff is demanding
violated her Fourth and Fourteenth Amendment rights                declaratory relief, a liberal reading of her second
under section 1983.                                                amended complaint may suggest that she is attempting
                                                                   to state that the Declaratory Judgment Act provides
Moreover, to state a claim pursuant to 42 U.S.C. §                 this Court with jurisdiction over this action. However,
1983, a plaintiff must allege that (1) “some person has            the Declaratory Judgment Act does not provide this
deprived him of a federal right,” and (2) “the person              Court with jurisdiction. “The Declaratory Judgment Act
who has deprived him of that right acted under color               does not enlarge the jurisdiction of the federal courts;
of state ... law.” Velvez v. Levy, 401 F.3d 75, 84 (2d             it is ‘procedural only.’ ” Vaden v. Discover Bank, 556
Cir. 2005) (citation omitted); see 42 U.S.C. § 1983.               U.S. 49, 70 n.19 (2009). Thus, for the Declaratory
“Because the United States Constitution regulates only             Judgment Act to apply, the Court must otherwise have
the Government, not private parties, a litigant claiming           independent subject matter jurisdiction over the case.
that his constitutional rights have been violated must             See Westcode, Inc. v. Mitsubishi Electric Corp., 171 F.
first establish that the challenged conduct constitutes            Supp. 3d 43, 52 (N.D.N.Y. 2016); “That this action seeks
‘state action.’ ” United States v. Int'l Bhd. of Teamsters,        a declaratory judgment does not alter the jurisdictional
Chauffeurs, Warehousemen & Helpers of Am., 941 F.2d                analysis; the Declaratory Judgment Act extended a new
1292, 1295-96 (2d Cir. 1991) (citing Blum v. Yaretsky,             form of relief to litigants but did not extend the federal
457 U.S. 991, 1002 (1982) ). Plaintiff fails to explain how        courts' jurisdiction.” St. Regis Mohawk Tribe v. Cuomo,
the proposed defendants, who all appear to be private              09-CV-896 (LEK/TWD), 2013 WL 4054702, at *2 n.4
corporate entities, were either state actors or acted under        (N.D.N.Y. Aug. 12, 2013). 8
the color of state law in order to make section 1983



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         4
Pierce v. Homecomings Financial, LLC, Slip Copy (2018)
2018 WL 2187384

8      Unpublished decisions cited herein have been             complaint (Dkt. No. 37), in addition to the earlier two
       provided to plaintiff pro se.                            dismissed complaints (Dkt. Nos. 1, 28), demonstrates to
                                                                the undersigned that plaintiff’s claims involve solely issues
Confusingly, plaintiff’s second amended complaint,
                                                                of state law. Thus, the undersigned recommends that the
within its Statement of Facts, attempts to set forth “terms”
                                                                second amended complaint be dismissed.
that she appears to seek defendants to accept. Dkt.
No. 37 at 3 ¶¶ 30-60. Plaintiff states that respondent
                                                                The undersigned further recommends that the dismissal
“agrees and consents to this administrative notice and
                                                                be with prejudice and without leave to replead. Generally,
default under this affidavit as clear and convincing
                                                                a court should not dismiss a complaint filed by a pro
evidence of he proof of the facts asserted herein,” and
                                                                se litigant without granting leave to amend “at least
lists several paragraphs of statements which sets forth
                                                                once” “when a liberal reading of the complaint gives any
various concessions, waivers, and admissions relating to
                                                                indication that a valid claim might be stated.” Branum v.
this underlying action. Id. To the extent plaintiff attempts
                                                                Clark, 927 F.2d 698, 704-05 (2d Cir. 1991). However, an
to set forth a proposed settlement agreement within her
                                                                opportunity to amend is not required where “the problem
second amended complaint, such is not the proper avenue
                                                                with [the plaintiff’s] causes of action is substantive”
for such efforts.
                                                                such that “better pleading will not cure it.” Cuoco v.
                                                                Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000); see also Cortec
Plaintiff argues that this Court has jurisdiction over this
                                                                Indus. Inc. v. Sum Holding L.P., 949 F.2d 42, 48 (2d Cir.
action through its supplemental jurisdiction. Although,
                                                                1991) (“Of course, where a plaintiff is unable to allege any
generally, this Court has the discretion to exercise its
                                                                fact sufficient to support its claim, a complaint should be
supplemental jurisdiction to review state law claims in
                                                                dismissed with prejudice.”). Thus, “[w]here it appears that
some cases, Block v. First Blood Assocs., 988 F.2d 344,
                                                                granting leave to amend is unlikely to be productive, ...
351 (2d Cir. 1993), where there is no meritorious federal
                                                                it is not an abuse of discretion to deny leave to amend.”
claim before the Court, the district court should decline to
                                                                Ruffolo v. Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir.
exercise its supplemental jurisdiction to review any related
                                                                1993). Plaintiff now has been given three opportunities to
state law claims. See, e.g., Purgess v. Sharrock, 33 F.3d 134
                                                                attempt to demonstrate this Court’s jurisdiction, and it
(2d Cir. 1994). As plaintiff’s second amended complaint
                                                                is the undersigned’s opinion that plaintiff’s latest attempt
fails to demonstrate the involvement of a federal question,
                                                                also fails to demonstrate the existence of either diversity
and, thus, this Court’s jurisdiction, and the undersigned
                                                                or federal question jurisdiction. It does not appear that
recommends dismissal of all arguable federal claims, it
                                                                allowing a fourth attempt would set forth a cognizable
is recommended that this Court also decline to exercise
                                                                federal claim. Thus, the undersigned recommends that the
jurisdiction over plaintiff’s state law claims. See Kaminski
                                                                second amended complaint be dismissed with prejudice
v. Commissioner of Oneida Cty. Dept. of Soc. Services,
                                                                and without leave to replead.
804 F. Supp. 2d 100, 107 (N.D.N.Y. 2011) (quoting 28
U.S.C. § 1367(c)(3) ).
                                                                WHEREFORE, for the reasons stated herein, it is hereby

                                                                RECOMMENDED, that pursuant to 42 U.S.C. § 1915(e)
                      III. Conclusion                           (1)(2)(B)(ii), plaintiff’s second amended complaint (Dkt.
                                                                No. 37) be DISMISSED WITH PREJUDICE and
 *5 Interestingly, through plaintiff’s three complaints         without leave to replead, and it is
submitted to this Court, plaintiff appears to be taking
the approach of throwing everything at the wall to              ORDERED, that the Clerk of the Court serve this Report-
see what sticks. She appears to have abandoned her              Recommendation and Order on plaintiff in accordance
attempts at demonstrating federal jurisdiction through the      with the Local Rules.
avenues she attempted to raise in her objections to the
Report-Recommendation and Order and first amended               IT IS SO ORDERED.
complaint. Dkt. Nos. 27, 28. Although the undersigned
is mindful that plaintiff is proceeding pro se, and, thus,
out of special solicitude, affords her second amended           Pursuant to 28 U.S.C. § 636(b)(1), the plaintiff has
complaint a liberal reading, review of the second amended       FOURTEEN (14) days within which to file written


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        5
Pierce v. Homecomings Financial, LLC, Slip Copy (2018)
2018 WL 2187384

objections to the foregoing report. Such objections shall       F.2d 15 (2d Cir. 1989) ); see also 28 U.S.C. § 636(b)(1);
                                                                FED. R. CIV. P. 72 & 6(a).
be filed with the Clerk of the Court. FAILURE TO
OBJECT TO THIS REPORT WITHIN FOURTEEN                           All Citations
(14) DAYS WILL PRECLUDE APPELLATE REVIEW.
See Roldan v. Racette, 984 F.2d 85, 89 (2d Cir. 1993)           Slip Copy, 2018 WL 2187384
(citing Small v. Sec'y of Health and Human Services, 892

End of Document                                             © 2018 Thomson Reuters. No claim to original U.S. Government Works.




              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                            6
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

                                                              constitutional right to due process and equal protection
                                                              under 42 U.S.C. § 1983 in connection with various custody
                 2012 WL 235523
                                                              proceedings involving Plaintiff Loriann's minor child,
   Only the Westlaw citation is currently available.
                                                              BMD. (Dkt. No. 1 at 4.)
            United States District Court,
                  N.D. New York.
                                                              More specifically, construed with the utmost of special
    Loriann DEUEL and Lorraine Deuel, Plaintiffs,             liberality, Plaintiffs' Complaint asserts the following six
                            v.                                claims against Defendants: (1) Defendants New York
   Frank T. DALTON; State of New York; New York               State Unified Court System and Cholakis violated, and/
                                                              or conspired to violate, Plaintiffs' due process rights under
 State Unified Court System; Philip J. Danaher, Esq.,
                                                              the Fourteenth Amendment by, inter alia, improperly
 as the attorney appointed to act as Law Guardian for
                                                              (a) exercising jurisdiction over Plaintiffs during various
  BMD; Catherine Cholakis, as the presiding justice
                                                              custody proceedings from 2002 to 2004, where no such
   of the Family Court assigned to this proceeding;           jurisdiction existed, (b) failing to notify her of various
  John & Jane Does 1–100, whose identities may or             of those court proceedings, (c) holding various of those
   may not be known but necessary parties to these            proceedings in her absence, and (d) awarding Defendant
     proceedings; ABC Corp's 1–100, those entities            Dalton custody of BMD, even though Defendant Dalton
      whose identities are currently unknown, but             had not established paternity; (2) Defendants New York
 necessary parties to these proceedings, Defendants.          State Unified Court System and Cholakis violated,
                                                              and/or conspired to violate, Plaintiffs' equal protection
             No. 1:11–CV–0637 (GTS/RFT).                      rights under the Fourteenth Amendment by denying
                            |                                 Plaintiffs their parental and familial rights; (3) Defendants
                      Jan. 25, 2012.                          New York State Unified Court System, Cholakis and
                                                              Danaher committed, and/or conspired to commit, fraud
Attorneys and Law Firms                                       against Plaintiffs; (4) Defendants New York State Unified
                                                              Court System, Cholakis and Danaher suborned, and/or
Loriann and Lorraine Deuel, Unionville, TN, pro se.
                                                              conspired to suborn, perjury by Defendant Dalton; (5)
                                                              Defendant Cholakis, New York State Family Court Judge
                                                              committed judicial misconduct against Plaintiffs; and (6)
                DECISION and ORDER
                                                              Defendant Danaher committed professional misconduct
Hon. GLENN T. SUDDABY, District Judge.                        against Plaintiffs. (Dkt. No. 1 at 30–34.)

 *1 Currently before the Court, in this pro se civil          For a more detailed recitation of Plaintiffs' claims, and
rights action filed by Loriann Deuel and Lorraine Deuel       the factual allegations giving rise to those claims, reference
(“Plaintiffs”) against the above-captioned defendants         is made to Plaintiffs' Complaint and Magistrate Judge
(together “Defendants”), are (1) United States Magistrate     Treece's Report–Recommendation in their entireties.
Judge Randolph F. Treece's Report–Recommendation              (Dkt.Nos.1, 4.)
recommending that Plaintiff's Complaint be dismissed,
and (2) Plaintiffs' Objections to that Report–
Recommendation. (Dkt.Nos.4, 5.) For the following                B. Magistrate Judge Treece's Report–Recommendation
reasons, the Report–Recommendation is accepted and            On July 19, 2011, Magistrate Judge Treece issued a
adopted, and Plaintiffs' Complaint is dismissed.              Report–Recommendation recommending that Plaintiffs'
                                                              Complaint be dismissed for the following reasons: (1)
                                                              the Court lacks subject-matter jurisdiction over domestic
I. RELEVANT BACKGROUND                                        relations matters, including those related to child custody;
                                                              (2) Plaintiffs' claims are barred by the applicable statute
  A. Plaintiffs' Complaint                                    of limitations; and (3) Plaintiff has failed to state a claim
On June 8, 2011, Plaintiffs filed their Complaint             upon which relief can be granted pursuant to 28 U.S.C. §
in this action. (Dkt. No. 1.) Generally, in their             1915(e)(2). (See generally Dkt. No. 4.)
Complaint, Plaintiffs allege that Defendants violated their


              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        1
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

                                                                       Title VII claim was not specific enough to preserve
   C. Plaintiffs' Objections to the Report–                            this claim for review. The only reference made to the
   Recommendation                                                      Title VII claim was one sentence on the last page of his
 *2 On August 1, 2011, Plaintiffs filed their Objections               objections, where he stated that it was error to deny
to the Report–Recommendation. (Dkt. No. 5.) Generally,                 his motion on the Title VII claim ‘[f]or the reasons set
liberally construed, Plaintiffs' Objections argue that                 forth in Plaintiff's Memorandum of Law in Support
Magistrate Judge Treece made the following errors: (1)                 of Motion for Partial Summary Judgment.’ This bare
the Court does have subject-matter jurisdiction in this case           statement, devoid of any reference to specific findings
                                                                       or recommendations to which he objected and why,
because the relief requested does not require the Court to
                                                                       and unsupported by legal authority, was not sufficient
“become enmeshed in factual disputes” (Dkt. No. 5 at 3);
                                                                       to preserve the Title VII claim.”).
(2) Plaintiffs have stated a claim under 42 U.S.C. § 1983
because they have adequately alleged Defendants Dalton          2      See Paddington Partners v. Bouchard, 34 F.3d 1132,
and Danaher are state actors (Dkt. No. 5 at 4); and (3) the            1137–38 (2d Cir.1994) (“In objecting to a magistrate's
action is not barred by the applicable statute of limitations          report before the district court, a party has no
because the state court “matter has been ongoing for the               right to present further testimony when it offers no
past seven years.” (Dkt. No. 5 at 4.)                                  justification for not offering the testimony at the
                                                                       hearing before the magistrate.”) [internal quotation
                                                                       marks and citations omitted]; Pan Am. World
In addition, in their Objections, Plaintiffs seek leave to
                                                                       Airways, Inc. v. Int'l Bhd. of Teamsters, 894 F.2d
file an Amended Complaint, which Plaintiffs purport
                                                                       36, 40, n. 3 (2d Cir.1990) (district court did not
would do the following: (1) remove Defendant Cholakis
                                                                       abuse its discretion in denying plaintiff's request to
from this action “pursuant to judicial immunity statutes”;             present additional testimony where plaintiff “offered
(2) “remove the habeas corpus request”; and (3) include                no justification for not offering the testimony at
recent civil rights violations in an effort “to clear up               the hearing before the magistrate”); cf. U.S. v.
misunderstandings regarding jurisdiction, timeliness, and              Raddatz, 447 U.S. 667, 676, n. 3, 100 S.Ct. 2406, 65
the statement of claims.” (Dkt. No. 5 at 6.)                           L.Ed.2d 424 (1980) (“We conclude that to construe
                                                                       § 636(b)(1) to require the district court to conduct
                                                                       a second hearing whenever either party objected to
II. RELEVANT LEGAL STANDARDS                                           the magistrate's credibility findings would largely
                                                                       frustrate the plain objective of Congress to alleviate
   A. Standard of Review Governing a Report–                           the increasing congestion of litigation in the district
   Recommendation                                                      courts.”); Fed.R.Civ.P. 72(b), Advisory Committee
When a specific objection is made to a portion of                      Notes: 1983 Addition (“The term ‘de novo’ does
a magistrate judge's report-recommendation, the Court                  not indicate that a secondary evidentiary hearing is
subjects that portion of the report-recommendation to                  required.”).
a de novo review. Fed.R.Civ.P. 72(b)(2); 28 U.S.C. §            When only a general objection is made to a portion of
636(b)(1)(C). To be “specific,” the objection must, with        a magistrate judge's report-recommendation, the Court
particularity, “identify [1] the portions of the proposed       subjects that portion of the report-recommendation to
findings, recommendations, or report to which it has an         only a clear error review. Fed.R.Civ.P. 72(b)(2) and (3);
objection and [2] the basis for the objection.” N.D.N.Y.        Fed.R.Civ.P. 72(b), Advisory Committee Notes: 1983
L.R. 72.1(c). 1 When performing such a de novo review,          Addition. 3 Similarly, when an objection merely reiterates
the Court “may ... receive further evidence....” 28 U.S.C. §    the same arguments made by the objecting party in its
636(b) (1). However, a district court will ordinarily refuse    original papers submitted to the magistrate judge, the
to consider evidentiary material that could have been, but      Court subjects that portion of the report-recommendation
was not, presented to the magistrate judge in the first
                                                                to a clear error review. 4 Finally, when a party makes no
instance. 2                                                     objection to a portion of a report-recommendation, the
                                                                Court reviews that portion for clear error. Fed.R.Civ.P.
1      See also Mario v. P & C Food Markets, Inc.,              72(b), Advisory Committee Notes: 1983 Addition. 5
       313 F.3d 758, 766 (2d Cir.2002) (“Although Mario
       filed objections to the magistrate's report and
       recommendation, the statement with respect to his


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                2
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

3      See also Brown v. Peters, 95–CV–1641, 1997 WL             that action”; (2) 28 U.S.C. § 1915(e)(2) (B), which provides
       599355, at *2–3 (N.D.N.Y. Sept.22, 1997) (Pooler,         that, when a plaintiff seeks to proceed in forma pauperis,
       J.) [collecting cases], aff'd without opinion, 175        “the court shall dismiss the case at any time if the court
       F.3d 1007 (2d Cir.1999); Vargas v. Keane, 93–             determines that—... the action (i) is frivolous or malicious;
       CV–7852, 1994 WL 693885, at *1 (S.D.N.Y.                  (ii) fails to state a claim on which relief may be granted;
       Dec.12, 1994) (“[Petitioner's] general objection [that    or (iii) seeks monetary relief against a defendant who is
       a] Report ... [did not] redress the constitutional        immune from such relief”; and (3) the Court's inherent
       violations [experienced by petitioner] ... is a general   power to manage its docket.
       plea that the Report not be adopted ... [and] cannot
       be treated as an objection within the meaning of 28
                                                                 With regard to the second of the three above-described
       U.S.C. § 636.”), aff'd, 86 F.3d 1273 (2d Cir.), cert.
                                                                 authorities, the Court notes that the dismissal of an action
       denied, 519 U.S. 895, 117 S.Ct. 240, 136 L.Ed.2d 169
                                                                 as barred by the applicable statute of limitation may
       (1996).
                                                                 fall within the ambit of the Court's power to dismiss a
4      See Mario, 313 F.3d at 766 (“Merely referring             complaint for failure to state a claim pursuant to 28 U.S.C.
       the court to previously filed papers or arguments
                                                                 § 1915(e). 6 In addition, the dismissal of an action as
       does not constitute an adequate objection under
                                                                 duplicative has been found to fall within the ambit of the
       either Fed.R.Civ.P. 72(b) or Local Civil Rule 72.3(a)
                                                                 Court's power to dismiss a complaint which is frivolous or
       (3).”); Camardo v. Gen. Motors Hourly–Rate Emp.
       Pension Plan, 806 F.Supp. 380, 382 (W.D.N.Y.1992)         malicious pursuant to 28 U.S.C. § 1915(e). 7
       (explaining that court need not consider objections
       that merely constitute a “rehashing” of the same          6      See Pino v. Ryan, 49 F.3d 51, 54 (2d Cir.1995)
       arguments and positions taken in original papers                 (“Nothing ... suggests that an affirmative defense
       submitted by the magistrate judge); accord, Praileau             appearing on the face of a complaint may not be the
       v. Cnty. of Schenectady, 09–CV–0924, 2010 WL                     basis for a sua sponte dismissal under section 1915(d)
       3761902, at *1, n. 1 (N.D.N.Y. Sept. 20, 2010                    [section 1915(e) as amended] prior to service of te
       (McAvoy, J.); Hickman ex rel. M.A.H. v. Astrue, 07–              complaint.”); accord, Pratts v. Coombe, 49 F. App'x
       CV–1077, 2010 WL 2985968, at *3 & n. 3 (N.D.N.Y.                 392, 393 (2d Cir.2003).
       July 27, 2010) (Mordue, C.J.); Almonte v. N.Y.S.
       Div. of Parole, 04–CV–0484, 2006 WL 149049, at *4         7      See Bailey v. Johnson, 846 F.2d 1019, 1021
       (N.D.N.Y. Jan.18, 2006) (Sharpe, J.).                            (5th Cir.1988) (holding that a complaint that
                                                                        repeats pending or previously litigated claims “may
5      See also Batista v. Walker, 94–CV–2826, 1995 WL                  be considered abusive” and dismissed under the
       453299, at *1 (S.D.N.Y. July 31, 1995) (Sotomayor,               authority of Section 1915[e] ); Buckenberger v. Reed,
       J.) (“I am permitted to adopt those sections of                  10–CV–0856, 2010 WL 1552672, at *1 (E.D.La.
       [a magistrate judge's] report to which no specific               Mar.16, 2010) (recommending dismissal of complaint
       objection is made, so long as those sections are                 asserting claims which were duplicative of those in
       not facially erroneous.” [internal quotations marks              a pending action as “malicious”); Smith v. Ferrell,
       omitted.] ).                                                     09–CV–0466, 2010 WL 653798, at *2–3 (S.D.Ala.
After conducting the appropriate review, the Court may                  Feb.18, 2010) (dismissing action because claims were
“accept, reject, or modify, in whole or in part, the findings           duplicative of those in another pending action);
or recommendations made by the magistrate judge.” 28                    Williams v. Bunn, 06–CV–0466, 2007 WL 1703816,
U.S.C. § 636(b) (1)(C).                                                 at *2 (W.D.N.Y. Jun.7, 2007) (dismissing “religious
                                                                        claim” with prejudice because it was “repetitive of
                                                                        a claim twice brought previously and dismissed for
    B. Legal Authority for Reviewing a Complaint Sua                    plaintiff's failure to serve); Hahn v. Tarnow, 06–CV–
    Sponte                                                              12814, 2006 WL 2160934, at *1 (E.D.Mich. July 31,
                                                                        2006) (dismissing complaint as “repetitive, malicious
 *3 Under the circumstances, the Court's authority
                                                                        and frivolous, and duplicative”); Blake v. Bentsen, 95–
to sua sponte review Plaintiffs' Complaint stems from
                                                                        CV–2227, 1995 WL 428694, at *2 (E.D.N.Y. Jul.11,
three separate sources. (1) Fed.R.Civ.P. 12(h)(3), which
                                                                        1995) (dismissing “repetitious litigation” as abusive
provides that “[i]f the court determines at any time that               and malicious); Denton v. Hernandez, 504 U.S. 25, 30,
it lacks subject-matter jurisdiction, the court must dismiss            112 S.Ct. 1728, 118 L.Ed.2d 340 (1992) (recognizing



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                3
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

       Congress's concern in 28 U.S.C. § 1915 that “a litigant            regarding the matters at issue in the second suit.” Id.
       whose filing fees and court costs are assumed by the               at 124.
       public, unlike a paying litigant, lacks an economic
       incentive to refrain from filing frivolous, malicious, or      C. Legal Standard Governing Dismissal Based on Lack
       repetitive lawsuits.”).                                        of Subject–Matter Jurisdiction
With regard to the third of the three above-described              Magistrate Judge Treece correctly recited the legal
authorities, it is well settled that a district court has          standard governing a dismissal based on lack of subject-
the power to sua sponte dismiss pro se complaint                   matter jurisdiction in his Report–Recommendation. (Dkt.
based on frivolousness. See, e.g., Fitzgerald v. First             No. 4 at 2–3.) As a result, that standard is incorporated
E. Seventh St. Tenants Corp., 221 F.3d 362, 363 (2d                herein by reference in this Decision and Order.
Cir.2000) (recognizing that district court has power to sua
sponte dismiss pro se complaint based on frivolousness
notwithstanding fact that plaintiff has paid statutory filing         D. Legal Standard Governing Dismissal Based on
fee). It is also is well settled that “[a]s part of its general       Expiration of Statute of Limitations
power to administer its docket, a district court may stay           *4 Magistrate Judge Treece correctly recited the legal
or dismiss a suit that is duplicative of another federal           standard governing a dismissal based on the expiration
court suit.” Curtis v. Citibank, N.A., 226 F.3d 133, 138           of the relevant statute of limitations in his Report–
(2d Cir.2000); see also Colo. River Water Conservation             Recommendation. (Dkt. No. 4 at 3–4.) As a result,
Dist. v. United States, 424 U.S. 800, 817, 96 S.Ct. 1236, 47       that standard is incorporated herein by reference in this
L.Ed.2d 483 (1976) (“As between federal district courts, ...       Decision and Order.
though no precise rule has evolved, the general principle is
to avoid duplicative litigation.”). The power to dismiss a
                                                                      E. Legal Standard Governing Dismissal Based on
duplicative lawsuit is meant to foster judicial economy and
                                                                      Failure to State a Claim
the “comprehensive disposition of litigation.” Kerotest
                                                                   It has long been understood that a dismissal for failure to
Mfg. Co. v. C–O–Two Fire Equip. Co., 342 U.S. 180, 183,
                                                                   state a claim upon which relief can be granted, pursuant
72 S.Ct. 219, 96 L.Ed. 200 (1952). 8 The doctrine is also          to Fed.R.Civ.P. 12(b)(6), can be based on one or both
meant to protect parties from “the vexation of concurrent          of two grounds: (1) a challenge to the “sufficiency of the
litigation over the same subject matter.” Adam v. Jacob,           pleading” under Fed.R.Civ.P. 8(a)(2); or (2) a challenge to
950 F.2d 89, 93 (2d Cir.1991) . 9                                  the legal cognizability of the claim. Jackson v. Onondaga
                                                                   Cnty., 549 F.Supp.2d 204, 211, nn. 15–16 (N.D.N.Y.2008)
8                                                                  (McAvoy, J., adopting Report–Recommendation on de
       The Second Circuit affirmed the dismissal of an action
       which “substantially duplicate[d]” the conspiracy           novo review).
       claim asserted in a prior action, notwithstanding the
       fact that the the conspiracy claim in the first action      Because Plaintiffs' Complaint is dismissed based on the
       was dismissed as insufficiently pleaded and plaintiff       first ground, a few words regarding that ground are
       was afforded an opportunity to amend, because               appropriate. Rule 8(a)(2) of the Federal Rules of Civil
       “[plaintiff's] recourse is to appeal that decision after    Procedure requires that a pleading contain “a short and
       judgment is entered in that case, not to file a             plain statement of the claim showing that the pleader is
       duplicative second complaint.” Brown v. Plansky, 24         entitled to relief.” Fed.R.Civ.P. 8(a)(2) [emphasis added].
       F. App'x 26, 28 (2d Cir.2001).                              In the Court's view, this tension between permitting
9      The rule against duplicative litigation is distinct from,   a “short and plain statement” and requiring that the
       but related to, the doctrine of claim preclusion or res     statement “show[ ]” an entitlement to relief is often at
       judicata, and the two doctrines serve some of the same      the heart of misunderstandings that occur regarding the
       policies. As the Supreme Court stated over 100 years        pleading standard established by Fed.R.Civ.P. 8(a)(2).
       ago in United States v. The Haytian Republic, 154 U.S.
       118, 14 S.Ct. 992, 38 L.Ed. 930 (1894), “[T]he true         On the one hand, the Supreme Court has long
       test of the sufficiency of a plea of ‘other suit pending’   characterized the “short and plain” pleading standard
       in another forum [i]s the legal efficacy of the first       under Fed.R.Civ.P. 8(a)(2) as “simplified” and “liberal.”
       suit, when finally disposed of, as ‘the thing adjudged,’    Jackson, 549 F.Supp.2d at 212, n. 20 (citing Supreme


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                  4
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

Court case). On the other hand, the Supreme Court has
held that, by requiring the above-described “showing,”            As for the nature of what is “plausible,” the Supreme
the pleading standard under Fed.R.Civ.P. 8(a)(2) requires         Court explained that “[a] claim has facial plausibility when
that the pleading contain a statement that “give[s] the           the plaintiff pleads factual content that allows the court
defendant fair notice of what the plaintiff's claim is and the    to draw the reasonable inference that the defendant is
grounds upon which it rests.” Jackson, 549 F.Supp.2d at           liable for the misconduct alleged.” Ashcroft v. Iqbal, 556
212, n .17 (citing Supreme Court cases) (emphasis added).         U.S. 662, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009).
                                                                  “[D]etermining whether a complaint states a plausible
The Supreme Court has explained that such fair notice             claim for relief ... [is] a context-specific task that requires
has the important purpose of “enabl[ing] the adverse              the reviewing court to draw on its judicial experience and
party to answer and prepare for trial” and “facilitat[ing]        common sense.... [W]here the well-pleaded facts do not
a proper decision on the merits” by the court. Jackson,           permit the court to infer more than the mere possibility
549 F.Supp.2d at 212, n. 18 (citing Supreme Court                 of misconduct, the complaint has alleged-but it has not
cases); Rusyniak v. Gensini, 629 F.Supp.2d 203, 213 & n.          show[n]-that the pleader is entitled to relief.” Iqbal, 129
32 (N.D.N.Y.2009) (Suddaby, J.) (citing Second Circuit            S.Ct. at 1950 [internal quotation marks and citations
cases). For this reason, as one commentator has correctly         omitted]. However, while the plausibility standard “asks
observed, the “liberal” notice pleading standard “has its         for more than a sheer possibility that a defendant has
limits.” 2 Moore's Federal Practice § 12.34[1][b] at 12–          acted unlawfully,” id., it “does not impose a probability
61 (3d ed.2003). For example, numerous Supreme Court              requirement.” Twombly, 550 U.S. at 556.
and Second Circuit decisions exist holding that a pleading
has failed to meet the “liberal” notice pleading standard.        Because of this requirement of factual allegations
Rusyniak, 629 F. Supp .2d at 213, n. 22 (citing Supreme           plausibly suggesting an entitlement to relief, “the tenet
Court and Second Circuit cases); see also Ashcroft v. Iqbal,      that a court must accept as true all of the allegations
556 U.S. 662, 129 S.Ct. 1937, 1949–52, 173 L.Ed.2d 868            contained in the complaint is inapplicable to legal
(2009).                                                           conclusions. Threadbare recitals of the elements of a cause
                                                                  of action, supported by merely conclusory statements,
 *5 Most notably, in Bell Atlantic Corp. v. Twombly, the          do not suffice.” Iqbal, 129 S.Ct. at 1949. Similarly,
Supreme Court reversed an appellate decision holding              a pleading that only “tenders naked assertions devoid
that a complaint had stated an actionable antitrust claim         of further factual enhancement” will not suffice. Iqbal,
under 15 U.S.C. § 1. Bell Atlantic Corp. v. Twombly, 550          129 S.Ct. at 1949 (internal citations and alterations
U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). In              omitted). Rule 8 “demands more than an unadorned,
doing so, the Court “retire[d]” the famous statement by           the-defendant-unlawfully-harmed-me accusation.” Id.
the Court in Conley v. Gibson, 355 U.S. 41, 45–46, 78 S.Ct.       (citations omitted).
99, 2 L.Ed.2d 80 (1957), that “a complaint should not
be dismissed for failure to state a claim unless it appears        *6 This pleading standard applies even to pro se litigants.
beyond doubt that the plaintiff can prove no set of facts         While the special leniency afforded to pro se civil rights
in support of his claim which would entitle him to relief.”       litigants somewhat loosens the procedural rules governing
Twombly, 127 S.Ct. at 1968–69. Rather than turn on the            the form of pleadings (as the Second Circuit has observed),
conceivability of an actionable claim, the Court clarified,       it does not completely relieve a pro se plaintiff of
the “fair notice” standard turns on the plausibility of an        the duty to satisfy the pleading standards set forth in
actionable claim. Id. at 1965–74. The Court explained             Fed.R.Civ.P. 8, 10 and 12. 10 Rather, as both the Supreme
that, while this does not mean that a pleading need “set out      Court and Second Circuit have repeatedly recognized, the
in detail the facts upon which [the claim is based],” it does     requirements set forth in Fed.R.Civ.P. 8, 10 and 12 are
mean that the pleading must contain at least “some factual        procedural rules that even pro se civil rights plaintiffs
allegation[s].” Id . at 1965. More specifically, the “[f]actual
                                                                  must follow. 11 Stated more simply, when a plaintiff is
allegations must be enough to raise a right to relief above
                                                                  proceeding pro se, “all normal rules of pleading are not
the speculative level [to a plausible level],” assuming (of
                                                                  absolutely suspended.” Jackson, 549 F.Supp.2d at 214, n.
course) that all the allegations in the complaint are true.
Id.                                                               28 [citations omitted]. 12



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                            5
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

                                                                     the certified class). 13 There are several approaches to
10      See Vega v. Artus, 610 F.Supp.2d 185, 196 & nn. 8–9          the proper disposition of duplicative actions, including
        (N.D.N.Y.2009) (Suddaby, J.) (citing Second Circuit          stay of the second action, dismissal without prejudice,
        cases); Rusyniak, 629 F.Supp.2d at 214 & n. 34 (citing       and consolidation. Curtis, 226 F.3d at 138. In addition,
        Second Circuit cases).                                       “simple dismissal of the second suit is another common
11                                                                   disposition because plaintiffs have no right to maintain
        See Vega, 610 F.Supp.2d at 196, n. 10 (citing Supreme
        Court and Second Circuit cases); Rusyniak, 629               two actions on the same subject in the same court, against
        F.Supp.2d at 214 & n. 34 (citing Second Circuit cases).      the same defendant at the same time.” Id. at 138–39. 14
12      It should be emphasized that Fed.R.Civ.P. 8's
                                                                     13     See also Flemming v. Wurzberger, 322 F. App'x 69, 71
        plausibility standard, explained in Twombly, was in
        no way retracted or diminished by the Supreme                       (2d Cir.2009); Curtis, 226 F.3d at 138.
        Court's decision (two weeks later) in Erickson v.            14     See also Zerilli v. Evening News Ass'n, 628 F.2d 217,
        Pardus, in which (when reviewing a pro se pleading)
                                                                            222 (D.C.Cir.1980); Walton v. Eaton Corp., 563 F.2d
        the Court stated, “Specific facts are not necessary”
                                                                            66, 70 (3d Cir.1977) (en banc ).
        to successfully state a claim under Fed.R.Civ.P. 8(a)
        (2). Erickson v. Pardus, 551 U.S. 89, 127 S.Ct. 2197,
        2200, 167 L.Ed.2d 1081 (2007) [emphasis added].                G. Legal Standard Governing Dismissal Based on
        That statement was merely an abbreviation of the               Doctrines of Res Judicata and/or Collateral Estoppel
        often-repeated point of law—first offered in Conley          Claim preclusion, also sometimes referenced to as res
        and repeated in Twombly—that a pleading need not             judicata, requires that a final judgment of an action on
        “set out in detail the facts upon which [the claim           the merits be given preclusive effect, barring parties, as
        is based]” in order to successfully state a claim.           well as those in privity with them, from relitigating claims
        Twombly, 127 S.Ct. 1965, n. 3 (citing Conley, 355 U.S.       which were or could have been raised in the prior action.
        at 47) [emphasis added]. That statement did not mean         Marvel Characters, Inc. v. Simon, 310 F.3d 280, 286–87
        that all pleadings may achieve the requirement of “fair      (2d Cir.2002); see also Fay v. South Colonie Cent. Sch.
        notice” without ever alleging any facts whatsoever.
                                                                     Dist., 802 F.2d 21, 28 (2d Cir.1986) (citing Federated Dep't
        Clearly, there must still be enough fact set out
                                                                     Stores v. Moitie, 452 U.S. 394, 398 [1981] ), overruled on
        (however set out, whether in detail or in a generalized
                                                                     other grounds, Taylor v. Vermont Dep't of Educ., 313 F.3d
        fashion) to raise a right to relief above the speculative
                                                                     768 (2d Cir.2002).
        level to a plausible level. See Rusyniak, 629 F.Supp.2d
        at 214 & n. 35 (explaining holding in Erickson ).
                                                                     Issue preclusion, a more narrow doctrine often referred
   F. Legal Standard Governing Dismissal Based on                    to as collateral estoppel, bars a party that has had a
   Duplicative Nature of Action                                      full and fair opportunity to litigate an issue of fact or
Although no precise test has been articulated for                    law from relitigating the same issue once it has been
determining whether actions are duplicative, “the general            actually and necessarily decided against that party or its
rule is that a suit is duplicative of another suit if the parties,   privy. McKithen v. Brown, 481 F.3d 89, 105 (2d Cir.2007);
issues and available relief do not significantly differ              Marvel, 310 F.3d at 288–89.
between the two actions.” I.A. Durbin, Inc. v. Jefferson
Nat. Bank, 793 F.2d 1541, 1551 (11th Cir.1986). “Courts
                                                                     III. ANALYSIS
generally look to the identity of the parties, legal claims,
                                                                      *7 As stated above in Part I.C. of this Decision and
factual allegations including temporal circumstances, and
                                                                     Order, Plaintiffs' Objections argue that Magistrate Judge
the relief sought to determine if the complaint is repetitive
                                                                     Treece made the following errors: (1) the Court does
or malicious.” Hahn, 2006 WL 2160934, at *3.
                                                                     have subject-matter jurisdiction in this case because the
                                                                     relief requested does not require the Court to “become
It is worth noting that district courts have broad discretion
                                                                     enmeshed in factual disputes” (Dkt. No. 5 at 3); (2)
in determining whether an action should be dismissed as
                                                                     Plaintiffs, indeed, stated a claim under 42 U.S.C. § 1983
duplicative. Lopez v. Ferguson, 361 F. App'x 225, 226 (2d
                                                                     because they have adequately alleged Defendants Dalton
Cir.2010) (affirming dismissal of action as duplicative of
                                                                     and Danaher are state actors (Dkt. No. 5 at 4); and (3) the
a pending class action as to which plaintiff fell within


                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

action is not time-barred because the state court “matter      Defendant Dalton. The Court might, for example, need
has been ongoing for the past seven years.” (Dkt. No. 5        to evaluate the same facts the state court did in making
at 4.)                                                         its custody determination in the first place. Doing so,
                                                               however, would violate the general rule that domestic
In accordance with N.D.N.Y. L.R. 72.1(c), the Court            relations matters are primarily matters for state courts.
finds the first and second objections are specific in nature
because Plaintiffs identified the portions of Magistrate        *8 Third, Plaintiffs' action appears largely duplicative of
Judge Treece's Report–Recommendation to which they             two previously filed actions: (1) Deuel v. Dalton, 06–CV–
object with particularity, and Plaintiffs cited (albeit        0234, Complaint (M.D. Tenn. filed March 23, 2006); and
improper) legal authority in an effort to support their        (2) Deuel v. Dalton, 11–CV–0466, Complaint (M.D. Tenn.
objections. (See generally Dkt. No. 5.) As a result, the       filed May 16, 2011). While the first of these two actions
Court subjects those portions of Magistrate Judge Treece's     appears to have been dismissed only without prejudice, 15
Report–Recommendation to which Plaintiffs object to a          the second of these two actions is still pending in the
de novo review. Fed.R.Civ.P. 72(b)(2); 28 U.S.C. § 636(b)      Middle District of Tennessee-contributing to the waste
(1) (C).                                                       of judicial resources, and running the risk of inconsistent
                                                               rulings and preclusion by collateral estoppel. 16 The Court
Plaintiffs' third objection, however, is only general
                                                               notes that in May 20011 an Order was issued in the second
in nature. Although Plaintiffs specifically identify the
                                                               action, referring the case to a magistrate judge for a review
portion of the Report–Recommendation to which they
                                                               of whether the action is frivolous. Deuel v. Dalton, 11–CV–
object, they fail to provide any legal basis for the
                                                               0466, Order (M.D. Tenn. filed May 18, 2011) (Trauger,
objection. (See generally Dkt. No. 5 at 4–6 .) As a
                                                               J.). As a result, this action is dismissed based also on this
result, the Court reviews that portion of Magistrate Judge
                                                               alternative ground.
Treece's Report–Recommendation to which Plaintiffs
object for only clear error. Fed.R.Civ.P. 72(b)(2); 28
                                                               15     Deuel v. Dalton, 06–CV–0234, Memorandum and
U.S.C. § 636(b)(1)(C).
                                                                      Order (M.D. Tenn. filed August 15, 2006) (Trauger,
                                                                      J.). See also Hernandez v. Conriv Realty Assocs., 182
After carefully subjecting Magistrate Judge Treece's
                                                                      F.3d 121, 123 (2d Cir.1999) (“[W]here a court lacks
Report–Recommendation to the appropriate level of
                                                                      subject matter jurisdiction, it also lacks the power to
review, the Court finds no error in the Report–
                                                                      dismiss with prejudice.”).
Recommendation. Magistrate Judge Treece employed
the proper standards, accurately recited the facts, and        16     For example, both the second action and the action
reasonably applied the law to those facts. As a result, the           before this Court present claims against Frank
Report–Recommendation is accepted and adopted in its                  Dalton, John and Jane Does 1–100, and ABC Corp's
entirety for the reasons stated therein. The court would              1–100, for violation of the Due Process and Equal
add only five brief points.                                           Protection Clauses of the Fourteenth Amendment
                                                                      (as well as fraud and conspiracy), arising from, inter
                                                                      alia, the unfavorable rulings Plaintiff Loriann Deuel
First, those portions of Magistrate Judge Treece's Report–
                                                                      received in child-custody proceedings in New York
Recommendation that the Court has reviewed only for
                                                                      State court from 2002 to 2004 due to the alleged
clear error (e.g., the holding that Plaintiffs' claims are            misconduct of Dalton, Family Court Judge Catherine
barred by the statute of limitations) would survive even a            Cholakis and Law Guardian Phillip J. Danaher. See
de novo review.                                                       Deuel v. Dalton, 11–CV–0466, Complaint, at 4–5, 9–
                                                                      12, 15–18, 30–32 (M.D. Tenn. filed May 16, 2011).
Second, Plaintiff's argument that the Court need not
                                                               Fourth, Plaintiffs' claims against New York State Unified
“become enmeshed in factual disputes” (and thus it does
                                                               Court System and Cholakis are barred by the Eleventh
have subject-matter jurisdiction in this case) is without
merit for several reasons. For example, to determine           Amendment and the doctrine of absolute immunity. 17
whether Plaintiffs' due process rights were violated, the      Similarly, Plaintiffs' claims against Defendant Danaher
Court would inevitably have to engage in a factual             are barred by the doctrine of qualified immunity (if
inquiry regarding the custodial placement of BMD with          not also the doctrine of absolute immunity). Moreover,
                                                               Plaintiffs' Complaint does not allege facts plausibly


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                              7
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

suggesting that Defendant Dalton is a state actor for                 justiciable claim and fails to present this Court with
purposes of 42 U.S.C. § 1983. Furthermore, Plaintiffs'                subject matter jurisdiction. Therefore, because [the
Complaint does not allege facts plausibly suggesting the              proposed amended complaint] would be subject to a
personal involvement of Defendants John and Jane Does                 successful motion to dismiss ..., amendment would
                                                                      be futile.”); Grace v. Rosenstock, 228 F.3d 40, 53
1–100 and ABC Corp's 1–100 in any of the violations
                                                                      (2d Cir.2000) ( “Amendment would likely be futile
alleged. (See generally Dkt. No. 1.) Finally, Plaintiffs'
                                                                      if ... the claims the plaintiff sought to add would
Complaint does not allege facts plausibly suggesting
                                                                      be barred by the applicable statute of limitations.”);
that Plaintiff Lorraine Deuel has standing to assert
                                                                      accord, In re WorldCom, Inc. Securities Litigation, 303
any claims in this action (or even that she bears any                 F.Supp.2d 385, 390 (S.D.N.Y.2004).
familial or custodial relationship to BMD). (Id.) 18 Simply     20    See Foman v. Davis, 371 U.S. 178, 182, 83 S.Ct.
stated, additional pleading defects plague Plaintiffs' claims
                                                                      227, 9 L.Ed.2d 222 (1962) (finding that denial of
against each of the Defendants in this action, as well as
                                                                      leave to amend is not abuse of discretion where
each of the claims asserted by Plaintiff Lorraine Deuel.
                                                                      amendment would be futile); Ruffolo v. Oppenheimer
As a result, this action is dismissed based also on this              & Co., 987 F.2d 129, 131 (2d Cir.1993) (“Where it
alternative ground.                                                   appears that granting leave to amend is unlikely to
                                                                      be productive, ... it is not an abuse of discretion to
17     The Court notes that, in their Objections and                  deny leave to amend.”) (citations omitted); Cuoco
       Complaint, Plaintiffs' acknowledge that (1) their              v. Moritsugu, 222 F.3d 99, 112 (2d Cir.2000) (“The
       claims against Defendant Cholakis are barred by the            problem with Cuoco's causes of action is substantive;
       doctrine of absolute immunity, and (2) their claims            better pleading will not cure it. Repleading would
       against Defendant New York State Unified Court                 thus be futile. Such a futile request to replead should
       System are based on their claims against Defendant             be denied.”) (citation omitted); Cortec Indus., Inc. v.
       Cholakis (pursuant to the doctrine of respondeat               Sum Holding L.P., 949 F.2d 42, 48 (2d Cir.1991) (“Of
       superior). (Dkt. No. 5, at 6; Dkt. No. 1, at 31.)              course, where a plaintiff is unable to allege any fact
                                                                      sufficient to support its claim, a complaint should
18     The Court notes that Plaintiffs' argument in their             be dismissed with prejudice.”) (citation omitted);
       Objections that Lorraine Deuel was a party to “a               Health–Chem Corp. v. Baker, 915 F.2d 805, 810
       recent appellate decision” is simply not sufficient to         (2d Cir.1990) (“[W]here ... there is no merit in the
       state the claims in question. (Dkt. No. 5, at 6.)              proposed amendments, leave to amend should be
Fifth, and finally, Plaintiffs' request for leave to amend            denied”); Brown v. Peters, 95–CV–1641, 1997 WL
                                                                      599355, at *1 (N.D.N.Y. Sept.22, 1997) (Pooler,
their Complaint is denied because the numerous pleading
                                                                      J.) (“[T]he court need not grant leave to amend
defects in Plaintiff's Complaint are substantive rather than
                                                                      where it appears that amendment would prove to be
formal. 19 As a result, the Court sees no need to sua                 unproductive or futile.”).
sponte grant Plaintiffs leave to amend those claims before
                                                                ACCORDINGLY, it is
it dismisses them. 20
                                                                ORDERED that Magistrate Judge Treece's Report–
19     For example, lack of subject-matter jurisdiction         Recommendation (Dkt. No. 4) is ACCEPTED and
       and the expiration of the statute of limitations         ADOPTED in its entirety; and it is further
       are substantive defects. See U.S. ex rel. Phipps v.
       Comprehensive Comty. Dev. Corp., 152 F.Supp.2d           ORDERED that Plaintiffs' Complaint (Dkt. No. 1) is
       443, 455 (S.D.N.Y.2001) (“[I]t is not appropriate        DISMISSED in its entirety.
       to grant Phipps's request [for leave to amend the
       Complaint] because the Court has determined that
                                                                The Court certifies, for purposes of 28 U.S.C. § 1915(a)
       it does not have subject matter jurisdiction over this
                                                                (3), that any appeal taken from this Decision and Order
       action.”); Chan v. Reno, 916 F.Supp. 1289, 1302
                                                                would not be taken in good faith.
       (S.D.N.Y.1996) (“An amendment is considered futile
       if the amended pleading fails to state a claim or
       would be subject to a successful motion to dismiss
       on some other basis. As will be discussed herein,
       [the proposed amended complaint] ... presents a non-



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                              8
Deuel v. Dalton, Not Reported in F.Supp.2d (2012)
2012 WL 235523

All Citations

Not Reported in F.Supp.2d, 2012 WL 235523

End of Document                                       © 2018 Thomson Reuters. No claim to original U.S. Government Works.




                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                    9
Eason v. Doe 1, Slip Copy (2018)
2018 WL 3998024


                                                                          On 12-12-17 at or between the
                 2018 WL 3998024                                          hours of 10 am to 12 pm I was
   Only the Westlaw citation is currently available.                      awoken with guns to my head and
    United States District Court, E.D. New York.                          forcibly handcuffed by 5 N.Y.S.
                                                                          Parole Officers and detained. They
            Jeffrey L. EASON, Plaintiff,
                                                                          were allowed to enter by the hotel
                         v.
                                                                          staff of the Clarion Hotel looking
 Janet DOE 1, Janet Doe 2, Jane Doe (Clarion Hotel),
                                                                          for a parolee. The room was rented
  John Doe 1, John Doe 2, John Doe 3, Defendants.                         by me alone. Suffolk County police
                                                                          was also called to check for warrants
                   18-CV-1559(JS)(SIL)
                                                                          and none was found and I was still
                            |
                                                                          unlawfully imprisoned.
                    Signed 08/21/2018
                                                              (Compl. ¶ II.) As a result of the foregoing, Plaintiff claims
Attorneys and Law Firms
                                                              he is unable to sleep and has anxiety, for which he seeks
Jeffrey L. Eason, 164704, Suffolk County Correctional         to recover a damages award in total sum of $175,000.
Facility, 110 Center Drive, Riverhead, NY 11901, pro se.      (Compl. ¶¶ II.A.-III.)

No appearances for Defendants.

                                                                                    DISCUSSION

           MEMORANDUM AND ORDER                               I. In Forma Pauperis Application
                                                              Upon review of Plaintiff’s declaration in support of the
JOANNA SEYBERT, U.S.D.J.                                      application to proceed in forma pauperis, the Court finds
                                                              that Plaintiff is qualified to commence this action without
 *1 On March 12, 2018, incarcerated pro se plaintiff
                                                              prepayment of the filing fees. See 28 U.S.C. § 1915(a)(1).
Jeffrey L. Eason (“Plaintiff”) filed a Complaint in this
                                                              Therefore, Plaintiff’s request to proceed in forma pauperis
Court pursuant to 42 U.S.C. § 1983 (“Section 1983”)
                                                              is GRANTED.
against six unidentified individuals, five of whom are
alleged to be New York State Parole Officers (“NYS
Parole Officers”) and the other is alleged to be the          II. Application of 28 U.S.C. § 1915
“hotel desk manager, clerk, or owner” of the Clarion          Section 1915 of Title 28 requires a district court to dismiss
Hotel located in Ronkonkoma, New York (“Clarion               an in forma pauperis complaint if the action is frivolous
defendant”). Upon review of the declaration in support of     or malicious, fails to state a claim upon which relief may
the application to proceed in forma pauperis, the Court       be granted, or seeks monetary relief against a defendant
finds that Plaintiff is qualified to commence this action     who is immune from such relief. See 28 U.S.C. §§ 1915(e)
without prepayment of the filing fee. See 28 U.S.C. §         (2)(B)(i)-(iii), 1915A(b). The Court is required to dismiss
1915(a)(1). Therefore, Plaintiff’s request to proceed in      the action as soon as it makes such a determination. See
forma pauperis is GRANTED. However, for the reasons           id. § 1915A(b).
that follow, the Complaint is sua sponte DISMISSED
pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii)-(iii), 1915A(b).   Courts are obliged to construe the pleadings of a pro se
                                                              plaintiff liberally. See Sealed Plaintiff v. Sealed Defendant,
                                                              537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis,
                    BACKGROUND                                357 F.3d 197, 200 (2d Cir. 2004). However, a complaint
                                                              must plead sufficient facts to “state a claim to relief that
Plaintiff’s brief Complaint is submitted on the Court’s       is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
Section 1983 complaint form and alleges, in its entirety:     U.S. 544, 570, 127 S. Ct. 1955, 1974, 167 L.Ed. 2d 929
                                                              (2007). “A claim has facial plausibility when the plaintiff
                                                              pleads factual content that allows the court to draw the


              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        1
Eason v. Doe 1, Slip Copy (2018)
2018 WL 3998024

reasonable inference that the defendant is liable for the       506 U.S. 139, 144, 113 S. Ct. 684, 687, 121 L.Ed. 2d 605
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678,      (1993) (citation omitted).
129 S. Ct. 1937, 1949, 173 L.Ed. 2d 868 (2009) (citation
omitted). The plausibility standard requires “more than a       Plaintiff’s claims for damages against the state employees
sheer possibility that a defendant has acted unlawfully.”       sued in their official capacities are barred by the Eleventh
Id. at 678; accord Wilson v. Merrill Lynch & Co., 671           Amendment. Graham, 473 U.S. at 165-167, and n. 14,
F.3d 120, 128 (2d Cir. 2011). While “ ‘detailed factual         (suit for damages against state officer in official capacity is
allegations’ ” are not required, “[a] pleading that offers      barred by the Eleventh Amendment); Darcy v. Lippman,
‘labels and conclusions’ or ‘a formulaic recitation of the      356 Fed.Appx. 434, 436-37 (2d Cir. 2009) (“Eleventh
elements of a cause of action will not do.’ ” Iqbal, 556 U.S.   Amendment likewise bars [plaintiff] from pursuing a claim
at 678 (quoting Twombly, 550 U.S. at 555).                      for damages against the individual defendants in their
                                                                official capacities.”). As such, Plaintiff’s claims against
                                                                these Defendants sued in their official capacities are
III. Immunity                                                   barred by the Eleventh Amendment to the Constitution,
 *2 Plaintiff names five unidentified individuals who           Idaho v. Coeur d'Alene Tribe of Idaho, 521 U.S. 261, 268,
are alleged to be parole officers employed by the New           117 S. Ct. 2028, 2033, 138 L.Ed. 2d 438 (1997), and are
York State Division of Parole and seeks to recover a            thus DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B)
monetary award against the New York State Division of
                                                                (ii)-(iii), 1915A(b). 1
Parole. (Compl. ¶ III.) Because Plaintiff seeks to recover a
monetary award against these Defendants in their official
                                                                1       The Court notes that the Plaintiff’s Section 1983
capacities, they are immune from suit under the Eleventh
Amendment. Papasan v. Allain, 478 U.S. 265, 276, 106 S.                 claims against NYS Parole Officers in their official
                                                                        capacities must be dismissed for the additional reason
Ct. 2932, 2939, 92 L.Ed. 2d 209 (1986); Pennhurst State
                                                                        that “[n]either a state nor one of its agencies nor
Sch. & Hosp. v. Halderman, 465 U.S. 89, 98-100, 104 S.
                                                                        an official of that agency sued in his or her official
Ct. 900, 906-08, 79 L.Ed. 2d 67 (1984).
                                                                        capacity is a ‘person’ under § 1983.” Spencer v. Doe,
                                                                        139 F.3d 107, 111 (2d Cir. 1998); see also Will v. Mich.
The Eleventh Amendment bars suits brought by a state’s                  Dep't of State Police, 491 U.S. 58, 71, 109 S. Ct. 2304,
own citizens in federal court. Woods v. Rondout Valley                  2312, 105 L.Ed. 2d 45 (1989).
Cent. Sch. Dist. Bd. of Educ., 466 F.3d 232, 236 (2d Cir.
2006) (citing Alden v. Maine, 527 U.S. 706, 712, 119 S. Ct.       IV. Section 1983
2240, 2246, 144 L.Ed. 2d 636 (1999) ). It is well-established   Section provides that
that, as an agency or arm of the State of New York, the
New York State Board of Parole, Division of Parole, is                       [e]very person who, under color of
immune from suit under the Eleventh Amendment. See                           any statute, ordinance, regulation,
Kentucky v. Graham, 473 U.S. 159, 166, 105 S. Ct. 3099,                      custom, or usage, of any State ...
3105, 87 L.Ed. 2d 114 (1985); Stone v. N.Y. City Dept.                       subjects, or causes to be subjected,
of Homeless Servs., 159 Fed.Appx. 324 (2d Cir. 2005)                         any citizen of the United States ...
(affirming dismissal of Section 1983 claim against the New                   to the deprivation of any rights,
York State Division of Parole as barred by the Eleventh                      privileges, or immunities secured by
Amendment); Garcia v. Div. of Parole Exec. Dept., No.                        the Constitution and laws, shall be
09-CV-2045, 2009 WL 2392160, at *1 (E.D.N.Y. August                          liable to the party injured.
3, 2009) (state agencies such as the Division of Parole
“ ‘are entitled to assert the state’s Eleventh Amendment         *3 42 U.S.C. § 1983. To state a claim under Section 1983,
immunity where, for practical purposes, the agency is the       a plaintiff must “allege that (1) the challenged conduct was
alter ego of the state and the state is the real party in       attributable at least in part to a person acting under color
interest.’ ”) (quoting Santiago v. N.Y.S. Dep't of Corr.        of state law and (2) the conduct deprived the plaintiff of
Serv., 945 F.2d 25, 28 n. 1 (2d Cir. 1991) ). The Supreme       a right guaranteed under the Constitution of the United
Court instructs that the Eleventh Amendment gives a state       States.” Rae v. Cty. of Suffolk, No. 07-CV-2138, 2010 WL
government immunity from suit, not just from liability.         768720, at *4 (E.D.N.Y. Mar. 5, 2010) (quoting Snider v.
Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy,           Dylag, 188 F.3d 51, 53 (2d Cir. 1999) ).


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
Eason v. Doe 1, Slip Copy (2018)
2018 WL 3998024

                                                                               (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144,
                                                                               152, 90 S. Ct. 1598, 1606, 26 L.Ed. 2d 142 (1970) ).
It is well-established that Section 1983 “constrains only
state conduct, not the ‘acts of private persons or entities.’ ”
                                                                       V. Leave to Amend
Hooda v. Brookhaven Nat'l Lab., 659 F. Supp. 2d 382, 393
                                                                       Given the Second Circuit’s guidance that a pro se
(E.D.N.Y. 2009) (quoting Rendell-Baker v. Kohn, 457
                                                                       complaint should not be dismissed without leave to amend
U.S. 830, 837, 102 S. Ct. 2764, 2769, 73 L.Ed. 2d 418 (1982)
                                                                       unless amendment would be futile, Cuoco v. Moritsugu,
). Accordingly, “a litigant claiming that his constitutional
                                                                       222 F.3d 99, 112 (2d Cir. 2000), the Court has carefully
rights have been violated must first establish that the
                                                                       considered whether leave to amend is warranted here.
challenged conduct constitutes state action.” Flagg v.
                                                                       Because the defects in Plaintiff’s claims are substantive
Yonkers Sav. & Loan Ass'n, 396 F.3d 178, 186 (2d Cir.
                                                                       and would not be cured if afforded an opportunity
2005) (internal quotation marks and citation omitted);
                                                                       to amend, leave to amend the Complaint is DENIED.
Fabrikant v. French, 691 F.3d 193, 206 (2d Cir. 2012) (“A
                                                                       However, Plaintiff may pursue any valid claims he may
plaintiff pressing a claim of violation of his constitutional
                                                                       have against the Defendants in state court.
rights under Section 1983 is ... required to show state
action.” (internal quotation marks and citation omitted) ).
Indeed, “the under-color-of-state-law element of § 1983
excludes from its reach merely private conduct, no matter                                    CONCLUSION
how discriminatory or wrongful.” Am. Mfrs. Mut. Ins.
Co. v. Sullivan, 526 U.S. 40, 50, 119 S. Ct. 977, 985,                 For the reasons set forth above, Plaintiff’s application
143 L.Ed. 2d 130 (1999) (internal quotation marks and                  to proceed in forma pauperis is GRANTED, however
citation omitted).                                                     the Complaint is sua sponte DISMISSED WITH
                                                                       PREJUDICE for failure to state a claim pursuant to 28
Here, as is readily apparent, insofar as Plaintiff seeks to            U.S.C. §§ 1915(e)(2)(B)(ii)-(iii), 1915A (b)(1).
impose Section 1983 liability upon a purely private person
—the Clarion defendant—such claim is implausible.                       *4 The Court certifies pursuant to 28 U.S.C. § 1915(a)
Because Section 1983 liability does not extend to private              (3) that any appeal from this Order would not be taken
                                                                       in good faith and therefore in forma pauperis status is
actors, 2 Plaintiff’s Section 1983 claim against the Clarion
                                                                       DENIED for the purpose of any appeal. See Coppedge v.
defendant is DISMISSED pursuant to 28 U.S.C. §§
                                                                       United States, 369 U.S. 438, 444-45, 82 S. Ct. 917, 8 L.Ed.
1915(e)(2)(B)(ii), 1915A(b).
                                                                       2d 21 (1962).

2      Although not alleged here, private actors may be                SO ORDERED.
       considered to be acting under the color of state law
       for purposes of § 1983 if the private actor was “
       ‘[a] willful participant in joint activity with the State       All Citations
       or its agents’ ” or “conspire[d] with a state actor to
       violate a plaintiff’s constitutional rights.” Ciambriello       Slip Copy, 2018 WL 3998024
       v. Cty. of Nassau, 292 F.3d 307, 323-24 (2d Cir. 2002)


End of Document                                                    © 2018 Thomson Reuters. No claim to original U.S. Government Works.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                    3
